Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 1 of 88



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  MAKHTESHIM AGAN OF NORTH
  AMERICA, INC., d/b/a ADAMA, a Delaware                Case No.
  corporation; and ALLIGARE, LLC, a Delaware
  limited liability company,                            COMPLAINT

                                     Plaintiffs,        JURY TRIAL DEMANDED
         v.

  JEFFREY W. WELSH, an Alabama resident;
  HAYLEY H. WELSH, an Alabama resident;
  WELSH HOLDINGS, INC., an Alabama
  corporation; FERROSAFE, LLC, a limited
  liability company; FERROSAFE HOLDINGS,
  LLC, a limited liability company; FERROVIA
  SERVICES, LLC, a Delaware limited liability
  company; RUMBLE SPRAY, INC., a
  Washington corporation; MARK R. GARDNER,
  an Alabama resident; WILLIAM ALLEN
  BLYTHE, an Alabama resident; ROBERT B.
  “BO” HARWELL, a Mississippi resident;
  MATTHEW D. ZOOST, a Nevada resident; and
  RYAN CAMMACK, an Alabama Resident,

                                   Defendants.

                                     I.      INTRODUCTION

         1.      After Plaintiff Makhteshim Agan of North America, Inc., d/b/a ADAMA

  (“ADAMA”) took a controlling stake in Plaintiff Alligare LLC (“Alligare”), Alligare’s founder,

  Defendant Jeff Welsh, conspired with a group of loyal Alligare employees to create a separate

  business operating in the same industry as Alligare and ADAMA. That separate business is

  comprised of Defendants Ferrovia Services LLC, Ferrosafe Holdings LLC, Ferrosafe LLC, and

  Rumble Spray Inc. (the “Ferrovia/Ferrosafe Entities”)—a group of entities with close financial ties

  to Welsh and his associates (the “Individual Defendants”). Through the Ferrovia/Ferrosafe

  Entities, the Individual Defendants conducted business with Alligare while hiding their divided



                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 1                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 2 of 88



  loyalties and guiding valuable business assets to the Ferrovia/Ferrosafe Entities to enrich

  themselves at Plaintiffs’ expense.

         2.      ADAMA is the American subsidiary of an Israeli company. ADAMA manufactures

  and sells agrochemical crop-protection and non-crop protection products throughout North

  America. In 2006, ADAMA invested in Alligare. Welsh, Alligare’s founder, and his wife,

  Defendant Hayley Welsh, co-owned Alligare through Defendant Welsh Holdings, Inc. (“WHI”).

         3.      Alligare is an Alabama-based company that buys agrochemical products and sells

  them through distribution partners and at retail. The partnership between Alligare and ADAMA

  started successfully: Alligare sold and distributed ADAMA’s products and generated profits for

  ADAMA and the Welshes. However, as ADAMA invested more and became Alligare’s majority

  owner, Welsh bristled at having to answer to Alligare’s new management.

         4.      Welsh and Defendants Bo Harwell—his brother-in-law and Alligare’s former

  counsel—and Mark Gardner devised a scheme to enrich themselves at Plaintiffs’ expense. With

  the other Individual Defendants’ help, the trio created, financed, and managed the

  Ferrovia/Ferrosafe Entities. Welsh and “his people” at Alligare, became directors, officers,

  employees, or owners of the Ferrovia/Ferrosafe Entities—even while outwardly serving Alligare.

  In fact, Gardner served as CFO for both Alligare and the Ferrovia/Ferrosafe Entities for during a
  four-year period.

         5.      Welsh and his team steered Alligare’s business in the Ferrovia/Ferrosafe Entities’

  favor: They made contracts between Alligare, Ferrovia, and Ferrosafe that favored the

  Ferrovia/Ferrosafe Entities, and they conspired to have Alligare assign Ferrovia lucrative business

  assets related to the railway industry. Some rank-and-file Alligare employees knew about

  Defendants’ misconduct. Welsh, however, had an explosive temper and a confrontational

  interpersonal style that created a climate where fearful low-level employees stayed silent to avoid

  provoking reprisals.

         6.      In 2019, tensions with Welsh finally boiled over and ADAMA bought out WHI’s

  remaining interest in Alligare for $5.3 million to become Alligare’s sole owner. Before the buyout,

                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 2                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 3 of 88



  however, Welsh and Gardner caused Ferrovia to order from Alligare far more products than

  Ferrovia actually needed or expected to continue ordering. This increased the revenue figure used

  to calculate WHI’s buyout price. After the buyout occurred, Ferrovia returned a significant portion

  of products it had purchased and sharply reduced its purchasing volume such that Alligare’s

  revenue in the year before Welsh’s departure was not a fair indicator of what Welsh knew to be

  Alligare’s expected future performance.

         7.      Simply put, Welsh and Gardner falsely inflated WHI’s buyout price by using

  Ferrovia—an entity in which they secretly had pecuniary interests—to load Ferrovia’s purchases

  at an unsustainable level to make them count toward WHI’s buyout price. Moreover, the Welshes

  never revealed to ADAMA, when it bought WHI out, that Jeff Welsh had close financial ties to

  the Ferrovia/Ferrosafe Entities. Nor did Harwell—who represented WHI in the buyout

  transaction—disclose his own relationship with those entities.

         8.      Throughout, Welsh often bragged that he did not care if ADAMA or Alligare

  discovered his misdeeds, stating something to the effect of “[n]o way those Jews will win anything

  in Lee, County Alabama. Bring it on.” 1

         9.      Defendants have committed federal securities fraud, violations of the Defend Trade

  Secrets Act, and numerous state law torts and contractual breaches. Because of their conduct,

  Alligare and ADAMA have suffered millions in damages.

                                       II.    THE PARTIES

         10.     Plaintiff ADAMA is a Delaware corporation with its main offices in Raleigh, North

  Carolina, and Aventura, Florida. ADAMA’s senior management team in the United States is

  comprised of residents of Miami-Dade County, Florida. Additionally, ADAMA has a mailing

  address and physical offices in Aventura, Florida.




  1
   Undersigned counsel do not subscribe to this stereotype of Alabama’s justice system that Welsh
  apparently subscribes to.
                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 3                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 4 of 88



         11.     Plaintiff Alligare is a Delaware limited liability company with its main office in

  Alabama. Alligare’s board members reside in Miami-Dade County, Florida.

         12.     Defendant Welsh is an Alabama resident. He is Mrs. Welsh’s spouse, and he

  controls or is part of a group that controls the Ferrovia/Ferrosafe Entities as a director, equity

  owner, or officer.

         13.     Defendant Hayley H. Welsh is an Alabama resident. Mr. Welsh is her spouse, and

  Harwell is her brother.

         14.     Defendant WHI (together with Mr. and Mrs. Welsh, the “Welshes”) is an Alabama

  corporation with its main office in Alabama. Mr. and Mrs. Welsh are co-owners and directors of

  WHI.

         15.     Defendant Ferrovia is a Delaware LLC with its main office in Alabama.

         16.     Defendant Ferrosafe Holdings is an Arizona LLC with its main office in

  Washington State.

         17.     Defendant Ferrosafe is an Arizona LLC with main offices in Washington State and

  Arizona. On information and belief, Ferrosafe also includes a since-dissolved Mississippi LLC

  that was its predecessor entity and that also used the name “FS Holdings.”

         18.     Defendant Rumble Spray Inc. (“RSI”) is a Washington State corporation with its

  main office in Washington.

         19.     Defendant Harwell is an attorney licensed in Mississippi, where he resides. He is

  Mrs. Welsh’s brother and Mr. Welsh’s brother in law.

         20.     Defendant Gardner is an Alabama resident.

         21.     Defendant W. Allen Blythe is an Alabama resident.

         22.     Defendant Matthew Zoost is a Nevada resident.

         23.     Defendant Ryan Cammack is a South Dakota resident.

  //

  //

  //

                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 4                                                                    TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 5 of 88



                                   III.   JURISDICTION AND VENUE

          24.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because Plaintiffs

  assert causes of action arising under the laws of the United States.

          25.      The Court has supplemental subject matter jurisdiction over the parties’ state law

  claims under 28 U.S.C. § 1367(a).

          26.      The Court has personal jurisdiction over Welsh, Gardner, Harwell, WHI, and the

  Ferrovia/Ferrosafe Entities because ADAMA’s and Alligare’s claims arise out of those

  Defendants’ contacts with Florida. For example, and without limitation:

                   a.       Welsh traveled to, and caused his subordinates to travel to, Florida;
                   b.       Gardner traveled to Florida;

                   c.       Jeff Welsh, Gardner, and Harwell also, directly or through intermediaries,

  sent and received emails to and from; had phone calls with; and sent and received drafts of

  documents to and from, people located in Florida and in this district, or people they knew would

  transmit those communications to people located in Florida and in this district.

                   d.       They acts described in ¶¶ 26.a–c occurred while (i) negotiating, drafting,

  executing, and performing ADAMA’s purchases of equity in Alligare and agreements providing

  for the same; (ii) seeking review, comment, and approval from representatives of Alligare and

  ADAMA located in Florida of agreements to which Alligare is or was a party (as detailed below);

  and (iii) when communicating with representatives of Alligare and ADAMA located in Florida.

                   e.       The documents mentioned in ¶¶ 26.c–d include various versions of: (i)

  agreements and related documentation related to ADAMA’s equity purchase in Alligare; (ii);

  contracts between Alligare and its customers, including without limitation the Ferrovia/Ferrosafe

  Entities; (iii) contracts between Alligare and its executive level employees; and (iv) corporate

  governance materials such as board resolutions, written consents, and meeting minutes relating to

  the items in (i), (ii), and (iii).




                                                                                          K&L GATES LLP
                                                                                  200 SOUTH BISCAYNE BLVD, # 3900
                                                                                     MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 5                                                                       TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 6 of 88



                 f.      Welsh, Gardner, and Harwell did this in their capacities not only as officers

  of (and in Harwell’s case counsel for) Alligare, but also in their capacities as agents of the

  Ferrovia/Ferrosafe Entities (and in Welsh’s case, an agent of WHI).

                 g.      In and during these communications and travels, Welsh, Gardner, Harwell,

  WHI, and the Ferrovia/Ferrosafe Entities made the misleading statements described in this

  complaint.

                 h.      Representatives of Alligare and ADAMA, including Martin Blank, Shaul

  Friedland, and others located in Florida received these communications (as described in greater

  detail below), reviewed them, responded to them, and relied on them being complete and accurate

  while in Florida.

         27.     In addition to Welsh, Gardner, Harwell, WHI, and the Ferrovia/Ferrosafe Entities,

  the Court has personal jurisdiction over the other Defendants because, on information and belief,

  they conspired in, approved of or acquiesced in, and participated in the acts described in ¶ 26.

  These Defendants also actively concealed from and failed to disclose to (in spite of duties to the

  contrary) representatives of Alligare and ADAMA located in Florida these Defendants’

  involvement in the wrongful conduct described above and described below in greater detail.

         28.     In addition, because of the events described in ¶¶ 26–27, the Court also has pendent

  personal jurisdiction over all Defendants under the doctrine articulated in Sierra Equity Grp., Inc.,

  v. White Oak Equity Partners, LLC, 650 F. Supp. 2d 1213 (S.D. Fla. 2009) (citing Action

  Embroidery Corp. v. Atlantic Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir. 2004); ESAB Grp.

  v. Centricut, Inc., 126 F.3d 617, 628 (4th Cir. 1997); IUE AFL–CIO Pension Fund v. Herrmann,

  9 F.3d 1049, 1056 (2d Cir.1993)); 4A Charles Alan Wright & Arther R. Miller, FED. PRAC. &

  PROC. § 1069.7, n.31 (4th ed. 2020); and because Section 27 of the Securities Exchange Act of

  1934 (15 U.S.C. § 78aa) authorizes nationwide personal jurisdiction and service of process.

         29.     Venue is proper in this district under Section 27 of the Securities Exchange Act of

  1934 (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b)(2), or in the alternative, § 1391(b)(3).



                                                                                        K&L GATES LLP
                                                                                200 SOUTH BISCAYNE BLVD, # 3900
                                                                                   MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 6                                                                     TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 7 of 88



          30.      All conditions precedent to bringing this action have occurred, have been

  performed, or have been waived.

                                 IV.      FACTUAL ALLEGATIONS

  A.         ADAMA, a crop protection company, acquires 30% of Alligare in an effort to
             expand the market for ADAMA’s products.

          31.      ADAMA is the U.S. subsidiary of the Israeli company Adama Agricultural

  Solutions Ltd. ADAMA manufactures pesticides, herbicides, insecticides, and fungicides and sells

  them to wholesalers.

          32.      Those wholesalers, in turn, sell to retail customers, many of whom are “pesticide

  applicators.” Applicators use these products to protect crops or control vegetation for themselves

  or for clients in various industries.

          33.      ADAMA operates with great care for its impact on the environment and the people

  and animals who rely on it. To that end, ADAMA actively engages in environmental stewardship

  and adheres to governing federal and state regulatory regimes.
                1. ADAMA acquires a stake in Alligare with an option to buy it outright, and
                   Welsh receives an option to force such a buyout.

          34.      Defendant Jeff Welsh founded Alligare in 2002. Alligare is a wholesaler that buys

  chemical products from manufactures and distributes them under its private label to applicators

  for in the industrial, forestry, livestock, aquatic, and transportation sectors, as well as end users
  that apply these chemicals for their own accounts. Prior to 2006, ADAMA’s business focused

  mainly on the agricultural sector. It thus saw Alligare’s diverse industry portfolio as a way to grow

  ADAMA’s retail market.

          35.      In March 2006, ADAMA, Alligare, Welsh, WHI, and Welsh’s former business

  partner (not a party to this case), contracted for ADAMA to acquire 30% equity in Alligare. The

  2006 acquisition agreement gave ADAMA a “First Option” to acquire up to 70% of Alligare and

  a “Second Option” to acquire all of it. Critically, this agreement also gave Welsh a “Put Option”

  to force ADAMA to buy all of WHI’s equity interest in Alligare under certain circumstances.

                                                                                        K&L GATES LLP
                                                                                200 SOUTH BISCAYNE BLVD, # 3900
                                                                                   MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 7                                                                     TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 8 of 88




                                         Jeff Welsh    Hayley Welsh


                                  ADAMA
                                                      WHI




                                          Alligare



         36.      The firm Brunini, Grantham, Grower & Hughes PLLC represented Welsh, WHI,

  and Alligare in this transaction. Jeff Welsh’s brother-in-law, Defendant Bo Harwell, worked for

  Brunini as an associate the time and, on information and belief, assisted in representing Welsh,

  WHI, and Alligare in the 2006 transaction.

         37.      Following this transaction, ADAMA appointed a person to Alligare’s board of

  managers, who served as a director alongside Welsh and his non-party former partner.

         38.      Bo Harwell continued advising Alligare as its primary outside counsel.
               2. Tensions grow between Welsh and his business partners as ADAMA takes a
                  more active ownership and management role in Alligare.

         39.      Initially, business proceeded without incident; Welsh ran Alligare with relatively

  little oversight. Alligare generated cash profits, portions of which were distributed to Alligare’s

  members.
         40.      In 2008, ADAMA exercised its First Option and increased its ownership stake in

  Alligare from 30% to 70%. In or around January 2010, Alligare’s other founder exited, and

  ADAMA bought another 10%, bringing its total ownership of Alligare to 80%. This allowed

  ADAMA to appoint additional board members. Welsh now sat on the board alongside Shaul

  Friedland, Amir Ellenbogen, and Martin Blank of ADAMA. Messrs. Friedland and Blank both

  reside in Florida.

         41.      In 2012, Welsh and Alligare entered an Employment and Noncompetition

  Agreement (“Employment Contract”) codifying the terms of Welsh’s employment as President of


                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 8                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 9 of 88



  Alligare and requiring him, among other things, not to compete with Alligare or solicit its clients

  or employees. The Employment Contract required Welsh to “report directly to” Alligare’s board,

  whose other members reside in Florida and/or abroad.

         42.     Although Harwell was Alligare’s outside general counsel, he represented Welsh

  personally in negotiating the Employment Contract—even though this meant he represented two

  clients on opposite sides of the same transaction, in violation of his professional ethical duties. As

  an attorney, Harwell had a free-standing legal duty to refrain from undertaking this representation

  absent a written waiver signed with the informed consent of both Welsh and Alligare.

         43.     Before ADAMA became Alligare’s majority owner, Welsh ran Alligare at his

  whim, demanding unquestioning loyalty from his workers. Alligare’s governance practices—

  board meetings, votes, etc.—were haphazard. Welsh did not maintain organized records, or answer

  to anyone, and was not used to people challenging his ideas or business plans.

         44.     Perhaps unsurprisingly, Welsh thus rejected the efforts of Alligare’s new Florida-

  based board to instill better governance and oversight practices. Similarly, Welsh berated people

  who challenged or him or who tried to question his decisions. This created a climate of fear for

  many employees, who were unable to question Welsh and unwilling to report his misconduct for

  fear of how Welsh would respond. This may have worked when Welsh ran Alligare for himself.

  Now, however, he was supposed to be part of a shared enterprise and accountable to others. Yet

  he failed to adjust his behavior to this new governance structure.

         45.     Ultimately, Welsh came to resent the board members he reported to, even as his

  subordinates were too concerned to inform the board about Welsh’s flawed management style. On

  information and belief, Welsh found this new reality particularly frustrating because he felt he was

  answering to a group of outsiders that had taken over his company.

         46.     Plaintiffs are informed and believe that Welsh, Mark Gardner (Alligare’s then-CFO

  who was loyal to Welsh), and Allen Blythe (Alligare’s then Director of Operations, also loyal to

  Welsh), thus devised to start a separate venture to better enrich themselves without any officious



                                                                                         K&L GATES LLP
                                                                                 200 SOUTH BISCAYNE BLVD, # 3900
                                                                                    MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 9                                                                      TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 10 of 88



  involvement from Alligare’s new management. On information and belief, they also decided to

  enlist Harwell to assist with this effort.
  B.      Defendants work to steer Alligare’s business to favor the Ferrovia/Ferrosafe Entities.

                1. Welsh and Harwell execute the Railroad Services Contract on Alligare’s
                   behalf and found Ferrosafe to take advantage of this.

          47.      Beginning in or around late 2011 and early 2012, Welsh and Harwell, began

  negotiating an agreement (the “Railroad Services Contract”) for Alligare to provide pesticide

  application services for a large railway company (“Company A”). 2 Welsh on behalf of Alligare

  executed the Railroad Services Contract on July 29, 2013.

          48.      Recall that Alligare is a wholesaler that sells agro-chemical products to “pesticide

  applicators.” Pesticide applicators (also called just “applicators) are companies that use agro-

  chemical products to control vegetation for clients in various sectors, that is, they apply the

  pesticides. Although Alligare itself is not an applicator, under the Railroad Services Contract, it

  would subcontract application services to various applicators and supervise the work they

  performed for Company A.

          49.      In connection with fulfilling its obligations under the Railroad Services Contract,

  Alligare developed a proprietary software system (the “Software”) to aid in supplying

  agrochemical products for subcontractors working for Company A and coordinating and managing

  the subcontractors’ work for Company A. The Software allowed Alligare to plan vegetation

  management plans for customers and monitor the results, taking into account various other factors

  potentially affecting plan performance. In addition, the Software contained a vast database of

  information related to customer orders, product supplies and inventory, and customer demand.

  Alligare developed the Software over a five-year period at great expense.




  2
   Due to confidentiality provisions in the Railroad Services Contract, and to protect Company A’s
  privacy, this complaint uses a pseudonym to refer to the counterparty to the Railroad Services
  Contract.
                                                                                        K&L GATES LLP
                                                                                200 SOUTH BISCAYNE BLVD, # 3900
                                                                                   MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 10                                                                    TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 11 of 88



         50.      Alligare’s board was generally aware of Welsh and Harwell’s efforts related to the

  Railroad Services Contract. Welsh, for example, presented the Railroad Services Contract with

  Company A to personnel in Florida as a lucrative opportunity for Alligare to enter the large market

  for supplying applicators in the railway sector.

         51.      Shortly before execution of the Railroad Services Contract, however, on or around
  June 20, 2013, Harwell and his wife Kristen Harwell created Defendant Ferrosafe as a Mississippi

  LLC. Plaintiffs are informed and believe that the timing of this formation was no coincidence;

  Ferrosafe is an agro-chemical applicator, and the Harwells created Ferrosafe in anticipation of

  benefitting from the Railroad Services Contract by, among other things, receiving applicator

  subcontracts from Alligare. On information and belief, they did this with Welsh’s knowledge,

  inducement, and approval; and the Individual Defendants planned to have Ferrosafe act as an

  Alligare subcontractor without revealing their involvement.

         52.      Alligare and ADAMA were completely unaware that: (1) the Harwells had founded

  Ferrosafe shortly before the Railroad Services Contract was signed; (2) the Individual Defendants

  had close financial ties to Ferrosafe (see Pt. IV.E, below); and (3) Welsh, Harwell, Gardner, and

  the other Individual Defendants save Hayley Welsh were acting, and planned to continue acting,

  to enrich themselves and the Ferrovia/Ferrosafe Entities at Alligare’s expense including, without

  limitation, by way of the Railroad Services Contract.

         53.      Moreover, while some of Alligare’s mid-level employees were aware of Welsh’s

  and Gardner’s involvement in the Ferrovia/Ferrosafe Entities, Welsh falsely told them that

  ADAMA’s in-house counsel, Mark Hough, was aware of and had signed off on the arrangement.
               2. The Ferrovia/Ferrosafe Entities undergo one or more transactions, on
                  information and belief, in order to acquire and monetize the Railroad Services
                  Contract without revealing the Individual Defendants’ involvement.

         54.      On information and belief, beginning in or around 2015, the Ferrovia/Ferrosafe

  Entities engaged in one or more transactions (the “Transaction”).




                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 11                                                                  TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 12 of 88



         55.     On information and belief, the Transaction involved Ferrosafe acquiring part 3 of

  RSI, another applicator company based in Washington State; the joint entity prepared to enter the

  railway sector using the name Ferrosafe. In December 2015, Ferrosafe and Ferrosafe Holdings

  were created in Arizona, and the name of the Mississippi Ferrosafe entity the Harwells had created

  in 2013 was changed to “FS Holdings LLC.” That Mississippi entity apparently had no further

  purpose (perhaps it was a non-surviving merger entity) and was administratively dissolved in

  November 2016.

         56.     In late 2016, Harwell formed Ferrovia, another applicator, in Delaware.

         57.     Corporate filings submitted during this time indicate that Gardner was the CFO of

  some or all of the Ferrovia/Ferrosafe Entities despite still working as CFO for Alligare.

         58.     Given that the relevant information is solely within Defendants’ control, Plaintiffs’

  understanding as to the exact nature of the Transaction is necessarily incomplete; though it seems

  likely, and Plaintiffs therefore allege on information and belief, that the Transaction involved a

  merger between RSI and the old Ferrosafe Mississippi entity with or into Ferrosafe and Ferrosafe

  Holdings (the Arizona entities) and becoming subsidiaries or affiliates of Ferrovia.

         59.     Plaintiffs are informed and believe, however, that at least one goal of the

  Transaction was to create a corporate structure for the Ferrovia/Ferrosafe Entities and their owners,

  directors, and officers to benefit from the Railroad Services Contract. As Karl Moore—a non-party

  who purports to be the Chief Business Officer of Ferrosafe—states on a public webpage, the

  Transaction was “driven by the opportunity to acquire and maximize profitability of a long term

  services agreement.” 4 Plaintiffs are informed and believe that this services agreement was the

  Railroad Services Contract.




  3
    RSI remains an active corporation in Washington. Thus, Plaintiffs are informed and believe that
  Ferrosafe acquired only part of RSI, perhaps via merger with a subsidiary or a purchase of business
  assets.
  4
    Karl Moore, ANGELLIST (describing his achievements as Chief Business Officer of Ferrosafe),
  available at https://angel.co/karl-moore as of February 27, 2020.
                                                                                        K&L GATES LLP
                                                                                200 SOUTH BISCAYNE BLVD, # 3900
                                                                                   MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 12                                                                    TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 13 of 88



         60.      The Ferrosafe/Ferrovia Entities control, are controlled by, or are under common

  control with each other; and Welsh, Gardner, Harwell, Cammack, Blythe, and Zoost are affiliated

  with some or all of those entities as officers, directors, owners, or employees. The facts on which

  Plaintiffs base these allegations are set forth in Part IV.E of this complaint. See ¶¶ 90–102.g.

  Plaintiffs did not know about this common affiliation and control until early 2020.

         61.      During the same 2016 timeframe in which the Transactions occurred, Ferrosafe

  began contracting with Alligare. Alligare, unaware of this entity’s involvement with its own

  insiders, believed these dealings were occurring in the ordinary course of its business and at an

  arm’s length. At no point did any of Welsh, Gardner, Harwell, Cammack, Blythe, or Zoost reveal

  their involvement with the Ferrovia/Ferrosafe Entities.
               3. Welsh deceives Alligare into transferring the Railroad Services Contract and
                  the Software to the Ferrovia/Ferrosafe Entities and works with Harwell and
                  Gardner to accomplish this.

         62.      Beginning in 2016, Welsh approached Alligare’s board and told its members that

  he believed supplying applicators and subcontracting for them to service railway operators was no

  longer profitable, compared to profits Alligare would earn by entering an exclusive supply

  agreement with Ferrovia—another of Alligare’s applicator customers—under which Ferrovia

  would guarantee Alligare a profit margin on products that Ferrovia bought.

         63.      For instance, at a board meeting in Aventura, Florida in August 2016, Welsh

  presented materials indicating that Alligare’s profit on the application services was low and the

  gross margin percentage would rise if Alligare ceased managing application services for Company

  A. Welsh and Gardner made similar representations in calls and communications with Alligare

  and ADAMA personnel located in Florida.

         64.      Welsh, Gardner, Harwell, Cammack, Blythe, and Zoost encouraged and allowed

  Alligare to believe it was dealing with Ferrovia at an arm’s length, never revealing their

  involvement with the Ferrovia/Ferrosafe Entities.




                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 13                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 14 of 88



         65.     Welsh advised Alligare—without disclosing his, Gardner’s, or Harwell’s

  involvement with the Ferrovia/Ferrosafe Entities—that Ferrovia was amenable to entering an

  agreement under which Ferrovia would assume the Railroad Services Contract and buy exclusively

  from Alligare all of the products needed to service Company A. As part of this, Ferrovia would

  purchase products at a set pricing level, thereby guaranteeing Alligare a profit margin on the

  products Ferrovia purchased.

         66.     These statements about what Ferrovia was offering were false, just as Welsh’s

  failure to disclose his own involvement with that entity was tantamount to an affirmative

  falsehood.

         67.     Ferrovia was not actually offering to guarantee a profit margin to Alligare, nor to

  buy products exclusively from Alligare; rather, Ferrovia wanted to buy from Alligare only those

  products it could not obtain at a better price from other suppliers. In addition, Welsh knew that

  entering a supply arrangement with Ferrovia would be less profitable for Alligare than it would be

  for Alligare to simply retain the Railroad Services Contract. On information and belief, he knew

  this because, inter alia, transferring the Railroad Services Contract would mean that Ferrovia

  would control all of the Company A subcontracts that Alligare controlled as the holder of the

  Railroad Services Contract.

         68.     Plaintiffs are informed and believe that Welsh made these misleading statements

  and omissions to provide cover if he was later questioned about why it was that he had begun

  working to move the Railroad Services Contract off of Alligare’s books and onto Ferrovia’s.

         69.     Welsh and Gardner began to “negotiate” with Ferrovia an Assignment and Supply

  Agreement (“Assignment”) for Alligare to assign the Railroad Services Contract to Ferrovia.

  Harwell represented Alligare on the deal—again in violation of his professional responsibilities,

  given that he also benefitted financially from and, on information and belief, gave legal advice to

  the Ferrovia/Ferrosafe Entities. The trio’s efforts involved, among other things, negotiating with

  Company A to obtain Company A’s consent for Alligare to assign the Railroad Services Contract.



                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 14                                                                  TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 15 of 88



         70.       Welsh later presented a draft version of the Assignment to Alligare’s board and to

  ADAMA’s general counsel for review. The draft he presented, though, omitted two key contract

  clauses contained in the final version of the Assignment: First, in the final version of the

  Assignment, Alligare transferred the Software to Ferrovia. Second, the final Assignment contained

  a modified pricing term under which Ferrovia was excused from its obligation to purchase products

  exclusively from Alligare if it could find those products at a better price from an alternate supplier.

  In the version of the Assignment provided to Alligare’s board and to ADAMA’s general counsel,

  Ferrovia could avail itself of the more lenient pricing terms only if an unforeseeable market event

  outside the parties’ control made it necessary to do so.

         71.       As stated above, the Software is a proprietary computer program of considerable

  value that was used for monitoring and coordinating pesticide application services, as well as

  ordering, product performance, billing, and customer information related to the provision of those

  services. Likewise, the guaranteed pricing provision that Alligare thought Ferrovia was offering,

  consistent with Welsh’s representations and the draft version of the Assignment that Welsh

  provided to Plaintiffs, was of considerable value because it guaranteed Alligare a profit margin on

  the sale of its products and committed Ferrovia to purchasing exclusively from Alligare. On

  information and belief, Welsh purposely did not include the clauses transferring the Software and

  modifying the pricing and exclusivity terms in the draft Assignment he presented to Plaintiffs

  because he knew they would refuse to permit assignment of the Software or modification of the

  pricing terms.

         72.       In justifying the Assignment, Welsh repeated his false assertion that he believed it

  would be more profitable for Alligare to assign the Railroad Services Contract and instead focus

  on supplying chemicals at a guaranteed margin rather than subcontracting, managing and

  coordinating application services for Company A. This was misleading given that Welsh intended

  to and did remove any price protection for Alligare by modifying the pricing terms as described

  above. Moreover, Welsh, Gardner, and Harwell never disclosed to Alligare that they all had

  pecuniary interests in the Ferrovia/Ferrosafe Entities. On information and belief, Welsh, Gardner,

                                                                                         K&L GATES LLP
                                                                                 200 SOUTH BISCAYNE BLVD, # 3900
                                                                                    MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 15                                                                     TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 16 of 88



  and Harwell did not tell Company A either that they were on both sides of the assignment

  transaction for which they sought and obtained Company A’s consent.

         73.     Purporting to act for Alligare but lacking valid authorization, Welsh executed the

  Assignment with Ferrovia on March 15, 2017. Defendant Blythe signed on behalf of Ferrovia—

  even though he still worked for Alligare and would continue in his role at Alligare until the

  following month.

         74.     The Assignment transferred to Ferrovia the Railroad Services Contract, the

  Software, and all of Alligare’s subcontracts with various applicators to work on the Railroad

  Services Contract. In return, Ferrovia paid approximately $80,000 for the Software and agreed to

  purchase from Alligare all chemicals needed for Ferrovia to perform the Railroad Services

  Contract.

         75.     This was a net loss for Alligare. Not only did it no longer have the valuable Railroad

  Services Contract, but it now had fewer retail customers for its products in the rail sector. Nor did

  it have the Software, and the modified pricing term meant that its “exclusive” supplier status and

  guaranteed pricing were essentially subject to modification at Ferrovia’s pleasure. Ferrovia, on the

  other hand, now controlled the Software, the Railroad Services Contract and all of its associated

  subcontracts, and had the ability to essentially force Alligare to match prices available from other

  suppliers on a given product at the risk of losing Alligare’s exclusive supplier status as to that

  product.

         76.     Business continued as usual. Alligare was unaware of the deceit and unable to

  exercise oversight of Welsh: Employees remained too loyal or too scared to challenge him or

  believed falsely that ADAMA’s general counsel knew about and approved of his double-dealing.

  Throughout the entire time that Alligare did business with the Ferrovia Ferrosafe Entities, Welsh,

  Gardner, and Harwell never revealed that they were playing both sides—nominally showing

  loyalty to Alligare while simultaneously usurping Alligare’s business opportunity to promote the

  interests of the Ferrovia/Ferrosafe Entities.



                                                                                        K&L GATES LLP
                                                                                200 SOUTH BISCAYNE BLVD, # 3900
                                                                                   MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 16                                                                    TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 17 of 88



  C.       Welsh uses deceitful business practices to pump Alligare’s earnings and thereby
           inflate the price for ADAMA to buy out WHI’s interest in Alligare.

           77.   Recall that, in addition to giving ADAMA a “Second Option” to acquire 100% of

  Alligare, the 2006 acquisition agreement also provided Welsh a “Put Option” to force ADAMA to

  acquire all of WHI’s remaining equity in Alligare. The price for such a buyout—whether at

  ADAMA’s option or Welsh’s—was calculated, in part, based on Alligare’s EBITDA for the two

  prior years. Starting in 2018, Welsh began pressing Alligare’s finance and accounting staff,

  including Gardner, to push sales into Q4 of the fiscal year so as to increase the revenues realized

  in that period. He did this, he said, to ensure that he would have two “good years” within the

  applicable EBITDA period so he could “get out” at a higher price when exercising his Put Option.

           78.   In Q4 of fiscal year 2018 (“FY18”), Welsh and Gardner caused Ferrovia to order

  approximately $5.3 million of products from Alligare, bringing Ferrovia’s total purchases for

  FY18 to approximately $17 million—a 50% increase over the prior year’s sales to Ferrovia. On

  information and belief, these figures were misleading and inflated because Ferrovia did not

  actually require the volume of products it purchased, but rather purchased at such levels to increase

  the revenue figure used to calculate the price for any buyout of WHI; and because Alligare and

  ADAMA were unaware that Welsh and Gardner were on both sides of the transactions that

  generated this revenue. Plaintiffs’ information and belief in this regard are based on the following

  facts:

                 a.      In Q1 of fiscal year 2019 (“FY19), Ferrovia returned approximately $1.8

  million worth of products;

                 b.      Ferrovia’s orders for FY19 were a fraction of the volume from FY18, given

  that Ferrovia had over-bought its requirements during the previous fiscal year;

                 c.      Welsh and Gardner never revealed to Alligare or ADAMA that they were

  involved with the Ferrovia/Ferrosafe Entities;

                 d.      While attending Alligare’s board meeting in April 2018, Welsh stated that

  2018 would likely be his last year at Alligare, after which he planned to “get out”; and


                                                                                        K&L GATES LLP
                                                                                200 SOUTH BISCAYNE BLVD, # 3900
                                                                                   MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 17                                                                    TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 18 of 88



                  e.      Welsh had told others on other occasions that he needed the revenue figures

  to be high so he could “get out” following some “good years.”

          79.     For some time, a dispute had been brewing between Welsh and the other board

  members over calculation of Welsh’s LLC dividend from Alligare. At a board meeting in February

  2019, these tensions degenerated into Welsh shouting at various members of the board. Following

  this outburst, the board concluded the meeting and then told Welsh that ADAMA planned to

  exercise its Second Option under the 2006 acquisition agreement and purchase all of WHI’s

  interest in Alligare.

          80.     Like the Put Option buyout price, the Second Option price was also based on

  Alligare’s EBITDA. Welsh and Gardner’s tactic of over-buying for Ferrovia in the last quarter of

  FY18 (the “Purchase-Loading Scheme”) boosted Alligare’s 2018 EBITDA and inflated the price

  ADAMA would need to pay to acquire WHI’s 20% stake in Alligare.

          81.     On April 15, 2019, ADAMA, Alligare, and WHI entered a Membership Interest

  Purchase Agreement (“MIPA”). Members of ADAMA’s board—two of whom also sat on

  Alligare’s board of managers—approved the MIPA and related agreements in an Action by

  Written Consent of Directors dated April 15, 2019, which they signed while located in Florida.

  Under the MIPA, ADAMA paid WHI $5.3 million for WHI’s equity in Alligare. WHI agreed to

  withdraw as a member of Alligare, and Welsh agreed to resign from Alligare’s manager board. In

  addition, as part of this buyout transaction, Alligare declared a $3.75 million dividend, of which

  WHI, as 20% owner, received nearly $750,000.

          82.     Once again providing legal services despite owing tangled duties of loyalty to

  various adverse parties, Harwell represented Welsh and WHI in connection with the MIPA.

          83.     As mentioned, after the buyout occurred, Ferrovia sharply decreased its buying

  from Alligare to compensate for the fact that it had purchased its requirements earlier than it

  otherwise would have so as to temporarily boost Alligare’s revenue. Through this scheme,

  ADAMA overpaid for WHI’s equity in Alligare by approximately $400,000, and Alligare paid

  WHI a dividend inflated by about $80,000.

                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 18                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 19 of 88



  D.      Welsh solicits Gardner, Zoost, and Cammack to join him in working at the
          Ferrovia/Ferrosafe entities.

          84.    WHI withdrew as a member of Alligare and Welsh resigned from the board. His

  employment as President also terminated upon receipt of his last paycheck. 5

          85.    In May 2019, less than a month after leaving Alligare, Plaintiffs are informed and

  believe that Welsh—whose involvement with the Ferrovia/Ferrosafe entities was still secret—

  formally became Chairman of Ferrovia.

          86.    Plaintiffs are informed and believe that Welsh—in violation of his obligations

  under the Employment Contract—then successfully solicited Defendants Cammack (involved

  with the Ferrovia/Ferrosafe Entities since 2016) and Zoost to leave their employment with Alligare

  and to work for the Ferrovia/Ferrosafe Entities. In particular, Zoost now works for Ferrosafe, and

  Cammack works for Ferrovia.

          87.    Around the time that ADAMA informed Welsh it would trigger the option to

  acquire all of Alligare, Plaintiffs are informed and believe that, during an evening of drinking, an

  intoxicated Welsh boasted that in fact he had long been involved with the Ferrovia/Ferrosafe

  Entities.

          88.    He repeated his mantra that Plaintiffs could “come after him” if they wanted but he

  would win because “this is Lee County, Alabama,” and he knew many of the judges. The true

  scope of Defendants’ misconduct came into sharper focus for Plaintiffs in January 2020 after

  rumors of Welsh’s drunken comments reached Alligare and ADAMA leadership.

          89.    On February 4, 2020, Gardner resigned from Alligare and went to work for the

  Ferrovia/Ferrosafe Entities—for which he had already served as CFO beginning in mid-2016. On

  information and belief, he timed his departure from Alligare to get out before his duplicity was

  discovered.


  5
    The Employment Agreement states that its term will continue until December 31, 2016, but that,
  if Welsh continues working as President without a new employment contract or an amendment to
  the existing one, his employment as President would “continue on an at-will basis until terminated
  either party.”
                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 19                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 20 of 88



  E.     Statement of grounds for Plaintiffs’ information and belief regarding affiliations
         among certain Defendants.

         90.      The following paragraphs 90–102 set forth Plaintiffs’ understanding, information,

  and belief as to affiliations among the Ferrovia/Ferrosafe Entities; and between those entities and

  the Individual Defendants other than Hayley Welsh.

         91.      LLCs are designed in part protect their owners’ privacy. Only a fee, a registered

  address, and short filing are required to form one in most states, and members’ identities are

  generally private.

         92.      Details of Defendants’ relationships to the Ferrovia/Ferrosafe Entities are thus in

  Defendants’ sole control. Plaintiffs have gleaned the following from what little is public.
               1. The Ferrovia/Ferrosafe Entities are under common control or ownership.

         93.      Although RSI publicly states it has changed its name to Ferrosafe, RSI continues

  to exist as an active Washington corporation.

         94.      On information and belief, “Ferrosafe” comprises Defendants Ferrosafe and

  Ferrosafe Holdings. Ferrosafe was initially formed as a Mississippi LLC in 2013. Plaintiffs are

  informed and believe that an Arizona LLC formed in December 2015 became its successor entity.

  Ferrosafe Holdings was also formed as an Arizona LLC in December 2015.

         95.      Ferrovia formed in Delaware in late 2016.

         96.      All of the Ferrovia/Ferrosafe Entities—RSI, Ferrosafe, Ferrosafe Holdings, and

  Ferrovia—are affiliated, i.e., they control, are controlled by, or are under common control with

  each other. Plaintiffs base this on the following:

                  a.     Ferrosafe’s regulatory filings in Arizona indicate that its sole member is

  Ferrosafe Holdings. See Ex. A.

                  b.     Ferrosafe Holdings’ filings in Arizona indicate that its members include RSI

  and the since-dissolved Mississippi Ferrosafe entity. See Ex. B.

                  c.     Ferrovia’s foreign LLC annual report filed in Oregon indicates that

  Ferrosafe Holdings is a member of Ferrovia. See Ex. C.

                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 20                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 21 of 88



                 d.         Ferrosafe and Ferrosafe Holdings filed papers in Arizona that contain

  power-of-attorney forms in which Ferrovia authorized people to sign documents on behalf of

  Ferrovia and its “subsidiary entities.” See Exs. D, E.
               2. Welsh, Blythe, Harwell, Gardner, Cammack and Zoost have pecuniary
                  interests in the Ferrovia/Ferrosafe Entities.

         97.     No later than 2014, Harwell was an officer of the Ferrosafe Mississippi entity.

         98.     No later than March 2015, Welsh and Harwell became directors of RSI.

         99.     No later than May 2016, Welsh, Gardner, and Defendant Ryan Cammack became

  managers or members of Ferrosafe; and Gardner became CFO of Ferrosafe and Ferrosafe

  Holdings.

         100.    No later than 2017, Mark Gardner became CFO of Ferrovia, and Defendant W.

  Allen Blythe became a governing person of RSI.

         101.    Defendant Matt Zoost is a director, manager, officer, agent, or owner of Ferrosafe.

         102.    Plaintiffs base these allegations on the following information:

                 a.         Harwell and his wife Kristen Harwell are listed as officers of Ferrosafe in

  2014 and 2015 annual reports filed in Mississippi, with Harwell listed as the “Organizer,” and

  Kristen Harwell listed as the “Manager.” Exs. F, G.
                 b.         Welsh and Harwell are listed as directors of RSI in an annual report filed in

  Washington State in March 2015. See Ex. H. 6

                 c.         Mark Gardner signed the March 2017 power-of-attorney form mentioned

  above as CFO of Ferrovia and submitted it with Ferrosafe’s and Ferrosafe Holdings’ Arizona

  filings. See Exs. D, E.

                 d.         Ferrosafe’s initial foreign LLC report filed in May 2016 in Washington

  State lists Welsh, Gardner, and Cammack, as “Members or Managers” of Ferrosafe. Ex. I.



  6
    As of 2016, Welsh and Harwell no longer appear on RSI’s annual reports. Plaintiffs have no
  information suggesting, and thus do not believe or allege, that Harwell or Welsh ended their
  affiliation with RSI.
                                                                                          K&L GATES LLP
                                                                                  200 SOUTH BISCAYNE BLVD, # 3900
                                                                                     MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 21                                                                      TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 22 of 88



                 e.      On RSI’s most recent Washington State annual report, Blythe is listed as a

  governing person of RSI. See Ex. J.

                 f.      An archived version of the Ferrosafe website from August 2018, which has

  since been taken down, indicates that Gardner is the CFO of Ferrosafe. See Ex. K.

                 g.      Defendant Matt Zoost is listed on the Ferrosafe Website as Ferrosafe’s

  public point of contact, and Cammack is listed in the same capacity on Ferrovia’s website. See

  Exs. L, M.
                                   V.     CAUSES OF ACTION
       COUNT I - Securities fraud - Section 10(b) of the Securities Act of 1933 & Rule 10b-5
         (ADAMA against Jeff and Hayley Welsh, WHI, Mark Gardner, and Bo Harwell)

         103.    Plaintiffs incorporate the above paragraphs 1–102, including subparagraphs, as if

  set forth in this paragraph.

         104.    WHI; Hayley Welsh as a controlling person; Jeff Welsh, directly and as a

  controlling person; Gardner; and Harwell are liable for securities fraud in connection with

  ADAMA’s acquisition of Alligare in 2019.

         105.    Under the MIPA and related transfer agreement, ADAMA bought Alligare LLC

  membership units that are “securities” under federal law. 15 U.S.C. § 78c(a)(10).

         106.    In connection with this purchase and sale, WHI and Jeff Welsh omitted to state the

  following material facts that where necessary to make the other statements made not misleading

  in light of the surrounding circumstances, in violation of 17 C.F.R. § 240.10b-5(b):

                 a.      That Welsh had caused Ferrovia to purchase in 2018 products it otherwise

  would not have bought until 2019 via the Purchase-Loading Scheme, resulting in the temporary

  inflation of Alligare’s EBITDA and, consequently, the purchase price of WHI’s interest;

                 b.      That, as of early 2019, Ferrovia had begun and would continue to sharply

  reduce the volumes of products purchased from Alligare, having purchased in 2018 products it

  otherwise would have purchased in 2019.




                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 22                                                                  TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 23 of 88



                  c.      That, as a result, the $5.3 million ADAMA paid for WHI’s interest in

  Alligare was not a fair price; and

                  d.      That Welsh, Gardner, and Harwell had a pecuniary interest in the

  Ferrovia/Ferrosafe Entities, whose purchases generated revenue used to calculate WHI’s buyout

  price. This was a material piece of nonpublic information that, if revealed, would have lowered

  WHI’s buyout price due to Welsh’s divided loyalties, potentially exposed the Purchase-Loading

  Scheme, and allowed ADAMA to better negotiate the terms on which it would acquire WHI’s

  interest in Alligare.

          107.    In connection with this purchase and sale, Harwell, Welsh, and Gardner employed

  a device, scheme, or artifice to defraud in violation of 17 C.F.R. § 240.10b-5(a) by implementing

  the Purchase-Loading Scheme to misleadingly pump WHI’s buyout price while concealing their

  pecuniary interests and involvement in the Ferrovia/Ferrosafe Entities.

          108.    Harwell, Welsh, WHI, and Gardner used the mails, the wires, and other means of

  communications in interstate commerce to make these statements and omissions and to advance

  their fraudulent scheme. In particular, they sent agreement drafts and related communications by

  email, discussed the same over phone calls, and sent purchase orders and invoices with Ferrovia

  through the wires.

          109.    Harwell, Welsh, WHI, and Gardner knew these statements and omissions were

  untrue or misleading and they intended for ADAMA to rely on them, as demonstrated by the

  following:

                  a.      They were motivated to induce ADAMA to pay as much as possible for

  WHI’s equity both to enrich the Welshes and to best situate themselves to exploit the Railroad

  Services Contract and Software through the Ferrovia/Ferrosafe Entities.

                  b.      They were motivated to conceal their pecuniary interests in and

  involvement with the Ferrovia/Ferrosafe Entities to prevent ADAMA from securing separate

  counsel to represent Alligare in the buyout; demand better or different terms for the MIPA and for



                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 23                                                                  TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 24 of 88



  calculation of WHI”s buyout price; or take action to address Harwell’s, Welsh’s, WHI’s, and

  Gardner’s corporate and professional breaches of fiduciary duties and trust.

                 c.     WHI, Welsh, Harwell, and Gardner had the opportunity to make these

  misleading untrue statements and omissions, and to employ the above scheme or artifice to

  defraud, by virtue of (i) Harwell’s representation of Welsh and WHI in connection with the MIPA;

  (ii) Gardner’s access to and knowledge and control of Alligare’s finances to execute the Purchase-

  Loading Scheme; (iii) WHI’s and Harwell’s participation in drafting the MIPA; (iv) Welsh,

  Harwell, and Gardner’s involvement in the Ferrovia/Ferrosafe Entities; and (v) their possession of

  the material nonpublic information described above.

                 d.     Welsh’s boasting that he was not worried Plaintiffs might “come after him”

  indicates consciousness as to his own wrongdoing.

                 e.     Welsh urged Alligare’s personnel help him boost sales numbers so he could

  have “good years” to boost the price for a buyout of WHI’s equity in Alligare.

                 f.     Welsh learned at a February 2019 board meeting that ADAMA was forcing

  him out; Ferrovia’s net purchases from Alligare for Q1 and Q2 of FY19 dropped by nearly 98%

  from that same period the year prior; and Ferrovia’s total net purchases for FY19 dropped over

  60% from its total net purchases for FY18.

                 g.     Welsh falsely told Alligare employees that ADAMA’s in-house counsel

  was aware of Welsh’s involvement with the Ferrovia/Ferrosafe entities and had approved the

  arrangement; and

                 h.     Welsh was, on information and belief, motivated by enmity toward

  ADAMA, which he viewed as a group of outsiders that had taken over his company, Alligare. This

  information and belief is based on Welsh’s comments about ADAMA and Alligare’s management,

  whom he described as “Jews,” as detailed herein.

         110.    This information was material in that ADAMA relied on it to acquire further equity

  in Alligare. Had ADAMA known the truth, it would have taken action to enforce these Defendants’

  fiduciary duties, would have paid less to buy out WHI, would have fired Harwell, and would have

                                                                                         K&L GATES LLP
                                                                                 200 SOUTH BISCAYNE BLVD, # 3900
                                                                                    MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 24                                                                     TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 25 of 88



  required more stringent representations, warranties, assurances, and indemnities from WHI in the

  MIPA.

          111.   This conduct proximately caused ADAMA to overpay WHI for equity in Alligare

  that was worth less than represented.

          112.   As a result, Plaintiffs suffered damages in an amount to be proven at trial.

          113.   In addition, Jeff Welsh and Hayley Welsh are liable under Section 20(a) of the

  Securities Exchange Act (15 U.S.C. § 78t) as controlling persons of WHI.

                                   COUNT II - Common law fraud
                      (Alligare against Welsh and the Ferrovia/Ferrosafe Entities)

          114.   Plaintiffs incorporate the above paragraphs 1–102, including subparagraphs, as if

  set forth in this paragraph.

          115.   Beginning no later than May 2016, Welsh acted at all material times as both

  President of Alligare and as an agent of the Ferrovia/Ferrosafe Entities. As President of Alligare,

  Welsh had an affirmative duty to disclose and not to conceal certain material facts.

          116.   Welsh, acting both as President of Alligare and as an agent of the

  Ferrovia/Ferrosafe Entities, made the following false statements of material fact and concealed the

  following material facts which he had a duty to disclose:

                 a.      Welsh told Alligare’s board that the market for application services in the

  railway sector had changed and would no longer be profitable compared to what could be earned

  through a supposedly exclusive agreement with Ferrovia based on guaranteed pricing.

                 b.      Welsh falsely told Alligare’s board, when presenting ADAMA’s general

  counsel with a draft of the Assignment, that the Railroad Services Contract was no longer desirable

  or profitable for Alligare because Alligare could secure a better arrangement through guaranteed

  pricing on exclusive sales to Ferrovia. In fact, the Ferrovia/Ferrosafe Entities organized an entire

  M&A transaction based on the profitability of the Railroad Services Contract; and Ferrovia was

  not offering the guaranteed pricing that Welsh represented to Alligare was being offered.



                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 25                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 26 of 88



                  c.       The version of the Assignment Welsh presented to the board omitted the

  provisions (i) transferring the Software to Ferrovia, and (ii) allowing Ferrovia to escape exclusive

  purchase and guaranteed pricing obligations if it could obtain more favorable pricing from other

  suppliers.

                  d.       Welsh never revealed the fact that he had pecuniary and/or ownership

  interests on both sides of the Assignment transaction.

                  e.       Welsh falsely told Alligare employees that ADAMA’s in-house counsel

  was aware of Welsh’s involvement with the Ferrovia/Ferrosafe entities and had approved the

  arrangement.

                  f.       Welsh worked to make Alligare’s dealings with the Ferrovia/Ferrosafe

  Entities appear to be at an arm’s length and he allowed and encouraged Alligare to believe this.

          117.    These misrepresentations and acts of concealment were material. Had Alligare

  known the truth, it would have stopped the Assignment, kept the Railroad Services Contract,

  ousted Welsh and his people from the company, acted to preserve the Software, and filed suit far

  sooner against Welsh, Harwell, and the Ferrovia/Ferrosafe Entities.

          118.    Alligare’s reliance on the completeness and accuracy of Welsh’s assertions and its

  resulting inaction to stop his misconduct was reasonable given that Welsh actively concealed the

  nature of his true loyalties and that the Assignment involved transferring the Software and less

  favorable pricing terms than represented.

          119.    As a result of this fraudulent conduct, Alligare is entitled to damages in an amount

  to be proven at trial.

                       COUNT III - Tortious interference with contractual relations
                           (Alligare against the Ferrovia/Ferrosafe Entities)

          120.    Plaintiffs incorporate the above paragraphs 1–102, including subparagraphs, as if

  set forth in this paragraph.

          121.    The Ferrovia/Ferrosafe Entities were aware that Alligare was a party to the Railroad

  Services Contract.

                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 26                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 27 of 88



         122.    The Ferrovia/Ferrosafe Entities intentionally interfered with that contract by

  fraudulently inducing Alligare to assign it to them and by obtaining Company A’s consent for the

  assignment.

         123.    This interference was improper and wrongful because as described above, it

  involved deceit in an effort to make a collusive transaction appear to be an arm’s length transaction

  as well as the concealment of material contract terms, namely the transfer of the Software and the

  modification of the pricing and exclusivity terms. In addition, it was motivated by Welsh’s enmity

  toward ADAMA.

         124.    The Ferrovia/Ferrosafe Entities were also aware that Alligare was party to

  employment agreements, whether written or otherwise, with Blythe, Cammack, Gardner, Chris

  Bryan, and Chris Wilburn.

         125.    The Ferrovia/Ferrosafe Entities intentionally induced these employees to terminate

  their employment agreements with Alligare.

         126.    This intentional interference was improper and wrongful because it was

  independently tortious in that the Ferrovia/Ferrosafe Entities fraudulently concealed their

  involvement with rogue Alligare insiders and also induced at least some of these employees to

  commit not just contractual breaches but violations of independent fiduciary duties existing under

  the law of agency.

         127.    As a factual and proximate result of these acts, Alligare suffered damages in an

  amount to be proven at trial.

                          COUNT IV - Breach of the Employment Contract
                                 (Alligare against Jeff Welsh)

         128.    Plaintiffs incorporate the above paragraphs 1–102, including subparagraphs, as if

  set forth in this paragraph.

         129.    Welsh and Alligare were parties to a valid Employment Contract dated June 26,

  2012, which remained in effect as at-will employment until Welsh left in April 2019.



                                                                                        K&L GATES LLP
                                                                                200 SOUTH BISCAYNE BLVD, # 3900
                                                                                   MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 27                                                                    TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 28 of 88



         130.    The Employment Contract defines “Restricted Period” as a period ending two years

  after termination of the Employment Contract. It further provides:
         During the Employment Period and the Restricted Period . . . Executive shall not,
         directly or indirectly, as a principal, director, officer, partner, . . . agent[,] or in
         any other capacity, solicit, advise[,] or induce any officer director, employee, [or]
         agent . . . of the Company . . . to leave his or her employment . . . with the Company
         . . . . [Nor shall] Executive . . . directly or indirectly, solicit, advise[,] or induce any
         person or entity . . . that, on the effective date of termination of Executive’s
         employment with the Company, Executive knows is . . . or was . . . within one (1)
         year prior . . . a client or customer of the Company, to withdraw, curtail, modify,
         or cancel its business or relationship with Company.
  Emp’t Contract § 8. The mere act of solicitation violates the provision. The solicited person need

  not actually end his employment or curtail, modify, or cancel a relationship with Alligare.

         131.    Welsh violated this provision by doing the following:

                 a.      On information and belief, soliciting and inducing, directly or through one

   or more intermediaries, the following employees to leave Alligare and join the Ferrovia/Ferrosafe

   Entities in or around March through May 2017: Blythe, Cammack, Chris Bryan, and Chris

   Wilburn;

                 b.      Inducing Company A to modify and cancel its business relationship with

   Alligare by consenting to the assignment to Ferrovia of the Railroad Services Contract; and

                 c.      Inducing Ferrovia to modify and curtail its relationship with Alligare by

   causing it to return and to be refunded for the purchase of $1.8 million in products it had purchased

   in FY18, and to sharply reduce Ferrovia’s subsequent purchasing volumes from Alligare.

         132.    The Employment Contract further provides:
         During the Employment Period and the Restricted Period . . . Executive shall not:
         (i) engage, anywhere within the Territory, as an officer, director or in any other
         managerial capacity; as an owner, co-owner or other investor or creditor; or as an
         employee, independent contractor, consultant or advisor, in any business selling
         or providing any goods or services within the Markets in competition with the
         Company; or (ii) call on any person . . . in the Territory that, on the effective date
         of termination of Executive’s employment with the Company, Executive knows is
         . . . or was . . . within one (1) year prior . . . a customer of the Company, either for
         the purpose of soliciting or selling a product or service within the Markets which
         are sold or offered by the Company within the Markets at such time, or for a
         purpose which is otherwise in direct competition with the Company; provided,

                                                                                             K&L GATES LLP
                                                                                     200 SOUTH BISCAYNE BLVD, # 3900
                                                                                        MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 28                                                                         TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 29 of 88



            however, that nothing in this Section 10 shall prohibit Executive from owning,
            directly or indirectly, solely as an investment, securities of any entity traded on
            any national securities exchange or over-the-counter market . . . . [if Executive
            does not directly or indirectly control the entity or own more than 1% of any class
            of its securities].

  Id. § 10(b) (italics original). “Territory” is the United States, id. § 10(a)(iii); and “Markets” means

  “the United States’ markets for non-crop uses of agrochemical products as follows . . . (4)

  ‘Vegetation Management Market’ – market for pesticides for the control of pests on roadsides,

  railroads[,] and bare ground areas.” Alligare LLC Op. Agreement § 1.2 (cited in Emp’t Contract

  § 10(c)(iii)). 7

            133.     Welsh violated this provision by doing the following:

                     a.     Becoming chairman of Ferrovia less than a month after leaving Alligare;

                     b.     Becoming a member or manager of Ferrosafe no later than May 2016;

                     c.     In or around May of 2016, founding, or inducing or participating in the

      founding of, and on information and belief owning an equity interest in, the company Novita

      Solutions LLC, which describes itself as “a leading premium agri-chemical manufacturer

      providing solutions to many diversified industries nationwide”; and

                     d.     Becoming a director of RSI no later than March 2015.

            134.     Welsh’s breaches proximately caused Alligare to suffer damages in an amount to

  be proven at trial.

            135.     Additionally, Alligare is entitled—without proof of actual damages—to injunctive

  relief restraining Welsh’s continued violation of the non-solicitation and non-competition

  provisions as authorized in § 11 of the Employment Contract.

  //

  //

  7
    “Markets” also include: “(1) Forestry Market – market for pesticides on forest land, these
  applications are made for site preparation and pest control; (2) ‘Range and Pasture Market’ market
  for pesticides for the control of weeds in range and pasture lands; [and] (3) ‘Aquatic Weed Control
  Market’ - market for pesticides for aquatic weed control in bodies of water . . . .” LLC Op.
  Agreement § 1.2 (punctuation original).
                                                                                         K&L GATES LLP
                                                                                 200 SOUTH BISCAYNE BLVD, # 3900
                                                                                    MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 29                                                                     TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 30 of 88



                                   COUNT V - Breach of fiduciary duty
                      (Alligare against Welsh, Gardner, Cammack, Blythe and Zoost)

         136.    Plaintiffs incorporate the above paragraphs 1–102, including subparagraphs, as if

  set forth in this paragraph.

         137.    As Alligare’s President, Welsh owed Alligare a fiduciary duty to act with care,

  loyalty, and in observance of Alligare’s interests over his own.

         138.    Welsh breached these duties by, among other things:

                 a.        Misrepresenting the state of the railway pesticide application market, the

  pricing terms available from Ferrovia, and, consequently, the desirability of remaining in the

  Railroad Services Contract rather than assigning it;

                 b.        Inducing, utilizing and directing Alligare’s outside counsel, Harwell, to

  serve his personal interests;

                 c.        Founding, investing in, and providing information, services, and working

  time to, the Ferrovia/Ferrosafe Entities;

                 d.        Transferring the Railroad Services Contract, related subcontracts, and the

  Software to the Ferrovia/Ferrosafe Entities;

                 e.        Concealing material terms that appeared in the final version of the

  Assignment;

                 f.        Falsely telling Alligare employees that ADAMA’s in-house counsel was

  aware of Welsh’s involvement with the Ferrovia/Ferrosafe entities and had approved the

  arrangement;

                 g.        Concealing and not revealing information regarding his involvement with

  the Ferrovia/Ferrosafe Entities;

                 h.        Creating—through temperamental outbursts, abusive language, and

  combative and confrontational interactions—an environment where Alligare’s line employees felt

  unable to reveal Welsh’s misconduct to the board without risking reprisal from him; and

                 i.        Doing the acts described in ¶¶ 131.a–c, 133.a–d.


                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 30                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 31 of 88



          139.    As officers and employees of Alligare, Gardner, Cammack, Blythe, and Zoost owed

  Alligare fiduciary duties of loyalty and to act with reasonable care, prudence, and in furtherance

  of Alligare’s best interests over their own interests.

          140.    Gardner, Cammack, Blythe, and Zoost breached these duties by acceding to,

  encouraging, and inviting Welsh’s solicitations to participate and invest in and work for the

  competing Ferrovia/Ferrosafe venture; and concealing or not revealing that they did so.

          141.    In addition, Gardner breached these duties by representing Alligare in connection

  with disputes over amounts properly payable on invoices issued to Ferrovia, in which Gardner had

  a pecuniary interest. On information and belief, Gardner caused Alligare to settle these disputes

  on terms unduly favorable to Ferrovia at Alligare’s expense.

          142.    As a proximate result of these tortious acts, Alligare suffered damages in an amount

  to be proven at trial.

                   COUNT VI - Professional malpractice, breach of fiduciary duty
                                  (Alligare against Harwell)

          143.    Plaintiffs incorporate the above paragraphs 1–102, including subparagraphs, as if

  set forth in this paragraph.

          144.    As its counsel, Harwell owed Alligare a fiduciary duty that required him to act with

  care, loyalty, and to place its interests above his own. This included the following duties:

                  a.        Not representing clients whose interests are directly adverse to one another,

  or as to whom the lawyer’s responsibilities would materially limit the lawyer’s representation. See,

  e.g., ABA Model R. of Prof’l Conduct (MRPC) 1.7(a)(1)–(2).

                  b.        Not representing clients as to whom the lawyer’s personal interests,

  including family relationships, would materially limit the lawyer’s representation. See, e.g., MRPC

  1.7(a)(1)–(2), cmt. 11.

                  c.        Not entering business transactions where the lawyer acquires a pecuniary

  interest adverse to the client. See, e.g., MRPC 1.8(a).



                                                                                          K&L GATES LLP
                                                                                  200 SOUTH BISCAYNE BLVD, # 3900
                                                                                     MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 31                                                                      TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 32 of 88



                     d.     Reporting to the leadership of an organizational client when the lawyer

  knows that an officer or employee is engaged in conduct that violates legal duties to the

  organization or that is unlawful. See, e.g., MRPC 1.13(a)–(b).

                     e.     Returning client files and papers upon terminating representation of a client.

  See, e.g., MRPC 1.16(d).

          145.       Harwell breached these duties to Alligare by doing the following:

                     a.     Representing Alligare as outside general counsel despite also representing

  and continuing to represent WHI and Welsh in transactions adverse to Alligare.

                     b.     Representing Alligare as outside general counsel despite also representing

  and continuing to represent Welsh in connection with Welsh’s Employment Contract with

  Alligare.

                     c.     Representing Alligare in transactions adverse to the Ferrovia/Ferrosafe

  Entities, to which Plaintiffs are informed and believe that Harwell also provided legal counsel.

                     d.     Acquiring a pecuniary interest in the Ferrovia/Ferrosafe entities as a

  director, part owner, officer, or otherwise.

                     e.     Failing to report to Alligare’s board that the Welshes had committed

  securities fraud in connection with the MIPA.

                     f.     Failing to report to Alligare’s board that Welsh had violated his fiduciary

  duties to Alligare as President due to his involvement with the Ferrovia/Ferrosafe entities.

                     g.     Failing to surrender Alligare’s client file upon ending the representation.

          146.       Plaintiffs are informed and believe that (i) Harwell never obtained any written

  waivers of conflicts of interest; (ii) any waivers obtained were not the product of informed consent;

  (iii) any waivers obtained were signed by Welsh who could not provide consent; or (iv) the

  conflicts at issue were not the type of conflicts that are waivable.

          147.       As a proximate result of these acts, Alligare suffered damages in an amount to be

  proven at trial.



                                                                                           K&L GATES LLP
                                                                                   200 SOUTH BISCAYNE BLVD, # 3900
                                                                                      MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 32                                                                       TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 33 of 88




                                                 Bo Harwell



                                                                            Owner,
                                                                          director, or
                                               Legal                        officer
                                              counsel




                                    Assignment & supply dealings              Ferrovia/Ferrosafe
                                                                                   Entities

              Alligare              Employment Contract
                                                                               Jeff Welsh

                                    2019 MIPA
                                                                                     WHI


                                 Harwell’s conflicted loyalties

        COUNT VII - Violation of the Defend Trade Secrets Act (18 U.S.C. § 1831 et seq.)
                     (Alligare against Welsh, Cammack, and Ferrovia)

          148.    Plaintiffs incorporate the above paragraphs 1–102, including subparagraphs, as if

  set forth in this paragraph.

          149.    The Defend Trade Secrets Act (“DTSA”) confers a federal private cause of action

  on “an owner of a trade secret that is misappropriated . . . if the trade secret is related to a product

  or service used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

          150.    Prior to Ferrovia and Welsh’s misappropriation of the Software, Alligare was the

  owner of trade secrets relating to, inter alia, solutions for managing, supplying, overseeing, and

  monitoring the results of, the ordering, sale, invoicing, and use of vegetation management

  products. These trade secrets comprise unique compilations of information embodied in the

  Software and its associated source code. The Software contained detailed information and data

  regarding Alligare’s customers, products, and sales, compiled and organized over a 5-year period.



                                                                                           K&L GATES LLP
                                                                                   200 SOUTH BISCAYNE BLVD, # 3900
                                                                                      MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 33                                                                       TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 34 of 88



         151.    The trade secrets embodied in the Software are crucial to the success of Alligare’s

  business of sourcing, selling, and managing the application of, vegetation management products.

  In particular, one key market advantage that Alligare had—before misappropriation of its trade

  secrets—was information regarding its customers, including information related to customer order

  histories, order volume, preferences, timing, shipping, project parameters and results, and

  inventory.

         152.    These trade secrets were of significant value to Alligare, because they allowed

  Alligare to know, to track, and to generate estimates of which customers needed how much of

  what products for what purposes and when; as well as how best to meet those demands, and the

  results Alligare’s customers experienced when using its products. This specific compilation of

  information was only possible through the expenditure of considerable funds and through great

  effort over a five year period during which Alligare worked with a third party to compile Alligare’s

  data, records, and customer information into the specific configuration comprising the trade secrets

  as contained in the Software.

         153.    At all times, Alligare has taken reasonable efforts to maintain the secrecy of its

  trade secrets via the use of nondisclosure and/or confidentiality agreements, employment

  agreements, employee training, and other measures. For example, before Welsh and Ferrovia

  misappropriated it, Alligare controlled access to the Software via password protection. In addition,

  the Railroad Services Contract contains a robust confidentiality clause specifically designating the

  Software as confidential information. Likewise, the Employment Agreement’s confidentiality

  provision covers the trade secrets embodied in the Software, and the Assignment (although

  procured by wrongful means) contains a confidentiality provision that encompasses the terms of

  the Assignment itself, including the Assignment’s references to and discussion of the Software.

         154.    These trade secrets relate to a product or service used in interstate commerce,

  namely Alligare’s sale of vegetation management products to, and management of and

  subcontracting with, applicators and customers across the United States.



                                                                                       K&L GATES LLP
                                                                               200 SOUTH BISCAYNE BLVD, # 3900
                                                                                  MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 34                                                                   TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 35 of 88



         155.    Ferrovia acquired the trade secrets contained in the Software via the fraudulently

  induced Assignment. Ferrovia knew or had reason to know that these trade secrets were acquired

  by improper means due to Welsh’s transmission of these trade secrets to Ferrovia via the

  Assignment, which he deceived Alligare into approving using misleading statements and an

  incomplete draft as described above; as well as Harwell’s breach of fiduciary duty by serving

  interests on both sides of the Assignment transaction.

         156.    In addition Ferrovia disclosed these trade secrets to its employees, including

  Cammack, to whom it granted access to and use of the Software. On information and belief,

  Cammack knew that Welsh was involved in both Alligare and Ferrovia, and thus knew or should

  have known that improper means were or must have been used to acquire the Software.

         157.    As a proximate result of Ferrovia’s, Welsh’s, and Cammack’s misappropriation,

  Alligare is entitled to damages under 18 U.S.C. § 1836(b)(3)(B) in an amount to be proven at trial.

         158.    Based on the same facts alleged in this complaint that demonstrate scienter or other

  requisite mental states for purposes of Plaintiffs’ claims for fraud, securities fraud, tortious

  interference, and breaches of fiduciary duties, Ferrovia’s, Welsh’s, and Cammack’s

  misappropriation of the Software was willful and malicious under 18 U.S.C. § 1836(b)(3)(C) and

  Alligare is thus entitled to two times the amount of any damages awarded under § 1836(b)(3)(B),

  as well as an award of attorney’s fees as authorized by § 1836(b)(3)(D).

                                  COUNT VIII - Breach of Contract
                                    (Alligare against Ferrovia)

         159.    Plaintiffs incorporate the above paragraphs 1–102, including subparagraphs, as if

  set forth in this paragraph.

         160.    As mentioned, the Assignment required Ferrovia to purchase products exclusively

  from Alligare, which Alligare was told would be subject to guaranteed pricing levels. However,

  given the significant reduction in Ferrovia’s purchase volumes as described above, on information

  and belief, Ferrovia has purchased and continues to purchase products from competing suppliers

  in violation of its purported exclusivity provisions.

                                                                                      K&L GATES LLP
                                                                              200 SOUTH BISCAYNE BLVD, # 3900
                                                                                 MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 35                                                                  TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 36 of 88



           161.    Likewise, Ferrovia returned $1.8 million worth of products it had purchased; but

  there was no good faith basis for Ferrovia to do so. Rather, Ferrovia returned these products

  because of its participation in the Purchase-Loading Scheme to assist in WHI’s commission of

  securities fraud as described above, in violation of its duty to perform the Assignment in good

  faith.

           162.    As a result, Ferrovia breached the Assignment and related purchase orders.

           163.    Thus, Alligare is entitled to an award of damages in an amount to be proven at trial.

                                     VI.     PRAYER FOR RELIEF

           Plaintiffs pray for the following relief:

           A.      Disregard of the corporate separation among the Ferrovia/Ferrosafe Entities, and

  between Welsh and WHI as necessary to prevent injustice and abuse of the corporate form;

           B.      Compensatory and punitive damages to the extent permitted under state and federal

  law;

           C.      An award of double damages under the Defend Trade Secrets Act;

           D.      An award of attorneys’ fees to the extent allowed by applicable law or contract;

           E.      An award of prejudgment interest; and
           F.      Such further relief as the Court determines that justice requires.

           DATED: May 5, 2020


                                                       K&L GATES LLP


                                                       By: /s/ William J. Simonitsch
                                                       William J. Simonistch, Florida Bar. # 422060
                                                       200 S. Biscayne Blvd., Suite 3900
                                                       Miami, FL 33131-2370
                                                       Tel: 305-539-3300
                                                       Fax: 305-358-7095
                                                       bill.simonitsch@klgates.com

                                                       Philip M. Guess, Wash. State Bar # 26765

                                                                                          K&L GATES LLP
                                                                                  200 SOUTH BISCAYNE BLVD, # 3900
                                                                                     MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 36                                                                      TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 37 of 88



                                         (to seek pro hac vice admission)
                                         Daniel-Charles Wolf, Wash. State Bar # 48211
                                         (to seek pro hac vice admission)
                                         925 Fourth Avenue, Suite 2900
                                         Seattle, WA 98104
                                         Tel: 206-623-7580
                                         Fax: 206-623-7022
                                         philip.guess@klgates.com
                                         dc.wolf@klgates.com

                                         Elizabeth H. White, Cal. State Bar # 291439
                                         (to seek pro hac vice admission)
                                         One SW Columbia St., Suite 1900
                                         Portland, OR 97204
                                         Tel: 503-228-3200
                                         Fax: 503-248-9085
                                         elizabeth.white@klgates.com

                                         Attorneys for Plaintiffs




                                                                            K&L GATES LLP
                                                                    200 SOUTH BISCAYNE BLVD, # 3900
                                                                       MIAMI, FLORIDA, 33131-2399
  COMPLAINT - 37                                                        TELEPHONE: (305) 539-3300
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 38 of 88




                    EXHIBIT A
     Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 39 of 88


 FILED: 12/7/2015 3:50:43 PM                                                                   DOCUMENT# 05324706

 FILE#: L20520783

                                     DO NOT WRITE ABOVE THIS LINE RESERVED FOR ACC USE ONLY.


                                     ARTICLES OF ORGANIZATION

1.    ENTITY TYPE:       LIMITED LIABILITY COMPANY


2.    ENTITY NAME:       FERROSAFE, LLC

3.    FILE NUMBER:       L20520783

4.   STATUTORY AGENT NAME AND ADDRESS:

             Street Address:                                       Mailing Address:

             JOHN RUMBLE

             7280 NORTH GLEN HARBOR BOULEVARD
             GLENDALE, AZ         85307

5.    ARIZONA KNOWN PLACE OF BUSINESS ADDRESS:

             7280 NORTH GLEN HARBOR BOULEVARD
             GLENDALE, AZ         85307

6.    DURATION:       Perpetual


7.    MANAGEMENT STRUCTURE:                 Member-Managed


 The names and addresses of all Members are:

      1   FERROSAFE HOLDINGS, LLC
          7280 N. GLEN HARBOUR BOULEVARD
          GLENDALE, AZ     85307


8.    EXPEDITE FEE:            Yes


      ORGANIZER:           John Rumble                                                              12/7/2015
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 40 of 88




                    EXHIBIT B
     Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 41 of 88


 FILED: 12/7/2015 3:40:03 PM                                                                    DOCUMENT# 05324695

 FILE#: L20520681

                                      DO NOT WRITE ABOVE THIS LINE RESERVED FOR ACC USE ONLY.


                                      ARTICLES OF ORGANIZATION

1.    ENTITY TYPE:        LIMITED LIABILITY COMPANY


2.    ENTITY NAME:        FERROSAFE HOLDINGS, LLC

3.    FILE NUMBER:        L20520681

4.   STATUTORY AGENT NAME AND ADDRESS:

             Street Address:                                         Mailing Address:

             JOHN RUMBLE

             7280 NORTH GLEN HARBOR BOULEVARD
             GLENDALE, AZ          85307

5.    ARIZONA KNOWN PLACE OF BUSINESS ADDRESS:

             7280 NORTH GLEN HARBOR BOULEVARD
             GLENDALE, AZ          85307

6.    DURATION:        Perpetual


7.    MANAGEMENT STRUCTURE:                  Manager-Managed

 The names and addresses of all Managers are:

      1   JOHN RUMBLE
          7280 N. GLEN HARBOR BOULEVARD
          GLENDALE, AZ     85307


 The names and addresses of all Members are:

      1   RUMBLE SPRAY, INC.                                     2   FERROSAFE, LLC

          500 FIRST AVENUE                                           1880 LAKELAND DRIVE, SUITE F
          ZILLAH, WA    98953                                        JACKSON, MS           39216


8.    EXPEDITE FEE:             Yes


      ORGANIZER:           John Rumble                                                               12/7/2015
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 42 of 88




                    EXHIBIT C
  Case 1:20-cv-21890-RNS Document
                          AMENDED 1 Entered
                                     ANNUAL on FLSD Docket 05/05/2020 Page 43 of 88
                                                REPORT
                                                                                               E-FILED
              Corporation Division                                                            Apr 19, 2019
              www.filinginoregon.com                                             OREGON SECRETARY OF STATE



REGISTRY NUMBER
       132331497

REGISTRATION DATE
       05/10/2017

BUSINESS NAME
       FERROVIA SERVICES, LLC

BUSINESS ACTIVITY
       RAILROAD VEGETATION MANAGEMENT

MAILING ADDRESS
       1565 5TH AVE
       OPELIKA AL 36801 USA

TYPE
       FOREIGN LIMITED LIABILITY COMPANY

PRIMARY PLACE OF BUSINESS
       1565 5TH AVE
       OPELIKA AL 36801 USA

JURISDICTION
       DELAWARE


REGISTERED AGENT
       15872088 - CORPORATION SERVICE COMPANY

       1127 BROADWAY ST NE STE 310
       SALEM OR 97301 USA
       If the Registered Agent has changed, the new agent has consented to the appointment.

MEMBER
       FERROSAFE HOLDINGS, LLC

       1565 5TH AVE
       OPELIKA AL 36801 USA




                                                                                                             Page 1
   Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 44 of 88
               Corporation Division
               www.filinginoregon.com                                                OREGON SECRETARY OF STATE


I declare, under penalty of perjury, that this document does not fraudulently conceal, fraudulently obscure,
fraudulently alter or otherwise misrepresent the identity of the person or any officers, managers, members or
agents of the limited liability company on behalf of which the person signs. This filing has been examined by me
and is, to the best of my knowledge and belief, true, correct, and complete. Making false statements in this
document is against the law and may be penalized by fines, imprisonment, or both.

By typing my name in the electronic signature field, I am agreeing to conduct business electronically with the
State of Oregon. I understand that transactions and/or signatures in records may not be denied legal effect solely
because they are conducted, executed, or prepared in electronic form and that if a law requires a record or
signature to be in writing, an electronic record or signature satisfies that requirement.
ELECTRONIC SIGNATURE

NAME
        JENNY KATZ

TITLE
        AUTHORIZED PERSON

DATE SIGNED
        04-19-2019




                                                                                                                     Page 2
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 45 of 88




                    EXHIBIT D
 Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 46 of 88



       MAY O9 2017
ARIZONA CORP. COMMISSION
 CORPORATIONS DIVISION



                                                                DO NOT WRITE ABOVE THIS LINE; RESERVED FOR ACC USE ONLY.

                              LLC STATEMENT OF CHANGE
               OF KNOWN PLACE OF BUSINESS ADDRESS OR STATUTORY AGENT
                                                                                   Read the Instructions 1.Q2Jli

  NOTElno matter what is being changed, numbers 1, 2, 3.1, 4.1, and 4.2 must be completed.
  The form              ill be rejected if those sections are not completed.

  1.      ENTI               NAME - give the exact name of the LLC as currently shown in A.C.C. records:
           Ferrosafe, LLC

  2.      A.C.C. FILE NUMBER: L20520783
          Find the A.C.C. file num ber on the-u-pp~ e-
                                                     , =co=rn~e- ,~of~t~,1e~a~a=oc=u=m~en""t-s-•R~on~o~u=r -w=eb~s=
                                                                                                                 ,te"""a= t-
                                                                                                                          : h=t=tp,,...:/"'/w""'w"""w-.=az=cc""".9=o=v1.,,.D""iv=1s""1o=
                                                                                                                                                                                      ns""'/,...Co"""r"'"'po=ra""t=
                                                                                                                                                                                                                1o=nsc --

  3.       ARIZONA KNOWN PLACE OF BUSINESS ADDRESS:
  3 . 1 REQUIRED - list the known place of                                                                   3.2         Optional - List the NEW known place of
        business address currently shown in A.C.C.                                                                       business address in Arizona (must be a
        records (before any changes):                                                                                    street or physical address) :


  Attention (optional)                                                                                       Attention (opt ional)

 7280 North Glen Harbor Boulevard
  Address I                                                                                                 Address I



  Address 2 (optional)                                                                                       Address 2 (optional)

                                                             AZ.                    85307
  utv Glendale                                               State                  Zip                      City                                                       State                 Zip

  3.3        If you completed 3.2, is the NEW known place of business address in Arizona the same as
             t he street address of the statutory agent?   Yes     No                                            •                 •
  4.      CURRENT OR EXISTING STATUTORY AGENT - list the name and addresses of the
          stat utory agent as shown in the records of the Arizona Corporation Commission before any
          changes (this is the existing statutory agent):
    4 .1       REQUIRED - list the name and physical                                                          4 .2       REQUIRED - list the mailing address
               or street address (not a P.O. Box) in                                                                    (if one exists in A.C.C. records) in Arizona
               Arizona of the existing statutory agent:                                                                 of the existing Statutory Agent:

                                         John Rumble
   Statutory Agent Name



   Attention (optional)                                                                                       Attention (optional)

  7280 North Glen Harbor Boulevard                                                                           7280 North Glen Harbor Boulevard
   Address 1                                                                                                  Address 1



   Address 2 (opbonal)                                                                                        Address 2 (optional)

                                                               AZ.                    85307                                                                              AZ.                    85307
   City   Glendale                                             St ate                 Zip                     Coty   Glendale                                             State                 Zip

  L020.001                                                                                                                                              Anzona Corporation Commiss.on - Corporations Oivisoon
  Rev: 2010                                                                                                                                                                                      Page 1 ol 3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 47 of 88



            4 .3         0   CHANGE IN EXISTI NG STATUTORY AGENT NAME ONLY - if the name only of
                             the existing statutory agent listed in number 4.1 above has changed, but a new
                             agent has not been appointed, check the box and give the new name of the
                             existing statutory agent below:




         4 .4            CHANGE I N EXISTING STATUTORY AGENT ADDRESS - check all that apply
                         and follow instructions:

                             0   STREET ADDRESS CHANGED - complete number 4.5.
                             0   MAILING ADDRESS CHANGED - complete number 4 .6.


 4 .5        NEW STREET ADDRESS - give the NEW               4.6 NEW MAILING ADDRESS - give the NEW
             physical or street address (not a P.O. Box)                 mailing address in Arizona of the existing
             in Arizona of the existing statutory agent:                 statutory agent (can be a P.O. Box):


 Attention (optional)                                        Attention (optional)



 Address 1                                                   Address I



 Address 2 (optional)                                       Address 2 ( optional )


 Citv                                   State     Zip       City                                     State                 Zip



5. [gJ N EW STATUTORY AGENT - if a new statutory agent is being appointed, check the box
               and complete the following for the N EW statutory a gent:
5 .1        REQUIRED - give the name (can be an         5 .2 OPTIONAL - mailing address in Arizona of
            individual or an entity) and physical or         NEW Statutory Agent (can be a P.O. Box):
            street address (not a P.O. Box) in Arizona
            of the NEW statutory agent:

Corporation Service Company
                                                                                                                       I

St atutory Agent Name



Attention ( opt ional)                                     Attention (optional)

2338 W. Royal Palm Road, Suite J                           2338 W. Royal Palm Road, Suite J
Address 1                                                  Address I



Address 2 (optional)                                       Address 2 (optional)
                                       AZ.      85021                                              AZ.                     85021
City    Phoenix                        State     Zip       Cit y   Phoenix                          State             Z ip

5 .3        REQUIRED - if you are appointing a new statutory agent, the Statutory Agent Acceptance
            form M002 must be submitted along with this Statement of Change form.




L020.001                                                                               Arizona Corporation Commission - Corporations Division
Rev: 2010
                                                                                                                                  Pago 2of 3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 48 of 88



   SIGNATURE - see Instructions L020i for who is authorized to make changes:

            If the person signing this form is the existing statutory agent changing its own address, then by the
            signature appearing below, the existing statutory agent certifies under penalty of perjury that he or
            she has given the LLC named in number 1 above written notice of the address change.

            By checking the box marked "I accept" below, I acknowledge under penalty of perjury
            that this document together with any attachments is submitted in compliance with
            Arizona law.



                                                                           ~ I ACCEPT

                                                                                Jill Cilmi, Attorney in fact                                           05/04/2017
                                                                               Printed Name                                                           Date




   REQUIRED - check only one and fill in the corresponding blank if signing for an entity:
      0     I am th e individual Manager of                    ~ I am a M e m ber of this mem ber-                         D I am a Statutory Age nt
             t his manager-managed LLC or I                         managed LLC o r I am signing for an                         changing only my own address
            am signing for an entity                                entity member named:                                        and/or my own name.
            manager named:
                                                                Ferrosafe Holdings LLC




     Filing Fee: $5.00 (regular processing)                                       Mail:       Arizona Corporation Commission - Corporate Filings Section
     Expedit ed processing - add $35 .00 to filing fee.                                       1300 W. Washington St ., Phoenix, Arizona 85007
     All fees are nonrefundable - see Instructions.                               Fax :       602-542-4100
   Please be advised that A.C.C. fonns renect only the minimum provisions required by statute. You should see~ privat e legal counsel for those matters that may pertain
   to t he individual needs of your business.
   All documents filed with the Arizona Corporation Commission are public record and are open for public inspection.
   If you have questions after reading the Inst ructions, please call 602- 542- 3026 or (within Arizona only) 800-345-5819.




L020.001                                                                                                           Arizona Corporation Cornmissk>n - Corporalions Oiv:i~on
Rev: 2010                                                                                                                                                     Page 3of3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 49 of 88




                                                       DO NOT WRITE ABOVE THIS LINE; RESERVED FOR ACC USE ONLY.


                                                ST ATUTORY AGENT ACCEPTANCE
                                                                      Please read Instructions M002i

 1.    ENTITY NAME - give the exact name in Arizona of the corporation or LLC that has appointed the
       Statutory Agent {this must match exactly the name as listed on the document appointing the
       statutory agent, e.g., Articles of Organization or Article of Incorporation):
       Ferrosafe, LLC



 2.     STATUTO RY AGENT NAME - give the exact name of the Statutory Agent appointed by the
        entity listed in number 1 above (this will be either an individual or an entity). NOTE - the name
        must match exactly the statutory agent name as listed in the document that appoints the
        statutory agent (e.g. Articles of Incorporation or Articles of Organization), including any middle
        initial or suffix:
           Corporation Service Company



3.     STATUTORY AGENT SIGNATURE:

       By the signature appearing below, the individual or entity named in number 2 above
       accepts the appointment as statutory agent for the entity named in number 1 above, and
       acknowledges that the appointment is effective until the appointing entity replaces the statutory
       agent or the statutory agent resigns, whichever occurs first.
        The person signing below declares and certifies under penalty of perjury that the information
        contained within this document together with any attachments is true and correct, and is
        submitted in compliance with Arizona law.



                                                                               Grace E. Kirby, Assistant Vice President                                           05/0412017
                                                                              Printed Name                                                                         Date


REQUIRED - check only one:
 •      Individual as statutory agent: I am
        signing on behalf of myself as the individual
                                                                                           jg] En t ity a s sta t u tory agent: I am signing on
                                                                                                behalf of the entity named as statutory agent,
        (natural person) named as statutory agent.                                              and I am authorized to act for that entity.



 Filing Fee: none (regular processing)                                             Mail:      Arizona Corporation Commission - Corporate Filings Section
 Expedited processing - not applicable.                                                       1300 W. Washington St., Phoenix, Arizona 85007
 All fees are nonrefundable - see Instructions.                                   Fax :       602-542-4100

Please be advised that A.C.C. fonns reflect only the minimum provisions required by statute. You should seek private legal counsel for those matters that may pertain
to the individual needs of your business.
All documents filed with the Arizona Corporation Commission are public record and are open for public Inspection.
If you have questions after reading the I nst ructions, please call 602- 542·3026 or (within Arizona only) 800- 345-5819.




M002.003                                                                                                                Arizona Corporation Commission - Corpcx-ations Division
Rev: 9/2014                                                                                                                                                        Page 1 of 1
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 50 of 88




                                                                   DO NOT WRITE ABOVE THI S LINE; RESERVED FOR ACCUSE ONLY.

                            LLC STATEMENT OF CHANGE
             OF KNOWN PLACE OF BUSINESS ADDRESS OR STATUTORY AGENT
                                                                                       Read the Instructions LQ2Ql

 NOTE - no matter what is being changed, numbers 1, 2, 3.1, 4.1, and 4.2 must be completed.
 The form will be rejected if those sections are not completed.

 1.     ENTITY NAME - give the exact name of the LLC as currently shown in A.C.C. records:
         Ferrosafe, LLC

 2.     A.C.C. FILE NUMBER: L20520783
        Find t he A.C.C. file number on the~u=p=pe=r-=-
                                                     co=r=ne=r~o~t=t11=
                                                                     ed,,....,,.,do=c.,,,um
                                                                                          =e=n=ts""'O
                                                                                                    "'R
                                                                                                      .,....,,,on=-o=u=r-w=e=bs""'
                                                                                                                                1t=e -=-
                                                                                                                                      at..,.:.,,,h""tt,,,.,p:,..,.l7,.,.,w"'w"'w,...,_a'°'z=cc,..,.9=077
                                                                                                                                                                                                      v/=0=1v=1s~,o=n=s7~co=r=po=r=at=1o=n=s- -


 3. ARIZONA KNOWN PLACE OF BUSINESS ADDRESS:
 3 . 1 REQUIRED - list the known place of         3.2 Optional - List the NEW known place of
       business address currently shown in A.C.C.     business address in Arizona (must be a
       records ( before any changes):                 street or physical address):


Attention ( optiOnal)                                                                                              Attention (optional)

7280 North Glen Harbor Boulevard
Address I                                                                                                          Address I



Address 2 ( optional)                                                                                              Address 2 (optional)

                                                               AZ.                      85307
City   Glendale                                                State                   Zip                         City                                                            State                   Zip

 3.3        If you completed 3.2, is the NEW known place of business address in Arizona the same as
            the street address of the statutory agent?    Yes     No                                                   •                   •
 4.     CURRENT OR EXISTING STATUTORY AGENT - list the name and addresses of the
        statutory agent as shown in the records of the Arizona Corporation Commission before any
        changes (this is the existing statutory agent):
  4 .1       REQUIRED - list the name and physical                                                                  4.2 REQUIRED - list the m ailing address
             or street address (not a P.O. Box) in                                                                      (if one exists in A.C.C. records) in Arizona
             Arizona of the existing statutory agent:                                                                   of the existing Statutory Agent :

                                         John Rumble
 Statut ory Agent Name



 Attention (optional)                                                                                               Attention (optional)

7280 North Glen Harbor Boulevard                                                                                   7280 North Glen Harbor Boulevard
 Address I                                                                                                          Address 1



 Address 2 (optional)                                                                                               Address 2 (optional)

                                                                 AZ.                      85307                                                                                     AZ.                     85307
 City   Glendale                                                  State                    Zip                      City   Glendale                                                  State                   Zip

L020.001                                                                                                                                                          Arizona Corporation Commission - Corporations Division
Rev: 2010                                                                                                                                                                                                    Page 1 of3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 51 of 88



         4.3             0   CHANGE IN EXISTING STATUTORY AGENT NAME ONLY - if the name only of
                             the existing statutory agent listed in number 4.1 above has changed, but a new
                             agent has not been appointed, check the box and give the new name of the
                             existing statutory agent below:




         4.4             CHANGE IN EXISTING STATUTORY AGENT ADDRESS - check all that apply
                         and follow instructions:

                             0   STREET ADDRESS CHANGED - complete number 4. 5.
                             0   MAILING ADDRESS CHANGED - complete number 4.6.


 4 .5       NEW STREET ADDRESS - give the NEW               4.6 NEW MAILING ADDRESS - give the NEW
            physical or street address (not a P.O. Box)         mailing address in Arizona of the existing
            in Arizona of the existing statutory agent:         statutory agent (can be a P.O. Box) :


 Attent ion (optional)                                      Attention ( optional)



 Address 1                                                  Address 1



 Address 2 ( optional)                                      Address 2 ( optional)


 Citv                                   St ate    Zip       City                                   Stale             Z io




s. 181 NEW STATUTORY AGENT -                   if a new statutory agent is being appointed, check the box
               and complete the following for the NEW statutory agent:
5.1         REQUIRED - give the name ( can be an           5.2 OPTIONAL - mailing address in Arizona of
            individual or an entity) and physical or            NEW Statutory Agent (can be a P.O. Box):
            street address (not a P.O. Box) in Arizona
            of the NEW statutory agent:

Corporation Service Company
Statutory Agent Name



Attention ( optional)                                      Attention (opti onal)

2338 W. Royal Palm Road, Suite J                           2338 W. Royal Palm Road, Suite J
Address I                                                  Address 1



Address 2 (optional)                                       Address 2 ( optional)
                                       AZ        85021                                           AZ                  85021
City    Phoenix                        State     Zip       city    Phoenix                       State             Zip

5.3         REQUIRED - if y ou are appointing a new statutory agent, the Stat utory Agent Acceptance
            form M002 must be submitted along with this Statem ent of Change form .




L020.001                                                                            Ariz.ona Corporation Commission - Corporations Division
Rev: 2010                                                                                                                       Page 2 of 3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 52 of 88



  SIGNATURE - see Instructions L020i for who is authorized to make changes:

            If the person signing this form is the existing statutory agent changing its own address, then by the
            signature appearing below, the existing statutory agent certifies under penalty of perjury that he or
            she has given the LLC named in number 1 above written notice of the address change.

            By checking the box marked "I accept" below, I acknowledge under penalty of perjury
            that this document together with any attachment s is submitted in complia nce with
            Arizona law.


                                                                          (81 I ACCEPT
                                                                              Jill Cilmi, Attorney in fact                                            05/04/2017
                                                                              Printed Name                                                            Date




   REQUIRED - check only one and fill in the corresponding blank if signing for an entity:

      D     I am the individual Manager of                    [81 I am a Member of this member-                           D I am a Statutory Agent
            this manager-managed LLC or I                          managed LLC or I am signing for an                           changing only my own address
            am signing for an entity                               entity membe r named :                                       and/or my own name.
            manager named:
                                                               Ferrosafe Holdings LLC



    Filing Fee: $5.00 (regular processing)                                       Mail:       Arizona Corporation Commission - Corporate Filings Section
    Expedited processing - add $35.00 to filing fee.                                         1300 W. Washington St., Phoenix, Arizona 85007
    All fees are nonrefundable - see Instructions.                               Fax :       602-542-4100
  Please be advised that A.C.C. forms reflect only the minimum provisions required by statute. You shOuld seek private legal counsel for those matters that may pertain
  to the individual needs of your business.
  All documents filed with the Arizona Corporation Commission are public r ecord and are open for public inspection.
  If you have questions after reading the Instructions, please call 602· 542· 3026 or (within Arizona only) 800-345-5819.




L020.001                                                                                                           Arizona Corporation Conimission - Corporations Division
Rev: 2010                                                                                                                                                     Page 3of3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 53 of 88




                                                       00 NOT WRITE ABOVE THIS LINE; RESERVED FOR ACCUSE ONLY.


                                               STATUTORY AGENT ACCEPTANCE
                                                                     Please read Instructions MQQ2J.

 1.    ENTITY NAME - give the exact name in Arizona of the corporation or LLC that has appointed the
       Statutory Agent (this must match exactly the name as listed on the document appointing the
       statutory agent, e.g., Articles of Organization or Article of Incor poration):
       Ferrosafe, LLC



 2.     STATUTORY AGENT NAME - give the exact name of the Statutory Agent appointed by the
        entity listed in number 1 above (this will be either an individual or an entity) . NOTE - the name
        must m at ch exactly the st atutory agent name as listed in the document that a ppoints the
        statutory agent ( e.g . Articles of Incorporation or Articles of Organization), incl uding any middle
        initial or suffix:
           Corporation Service Company



3.     STATUTORY AGENT SIGNATURE:

       By the signature appearing below, the individual or entity named in number 2 above
       accepts the appointment as statutory agent for the entity named in number 1 above, and
       acknowledges that the appointment is effective until the appointing entity replaces the statutory
       agent or the statutory agent resigns, whichever occurs first.
        The person signing below declares and certifies under penalty of perjury that the information
        contained with in this document together with any attachments is true and correct, and is
        submitted in compliance with Arizona law.

 Corporation Service Company

 By:                                                                          Grace E. Kirby, Assistant Vice President                                          05/04/2017
  Signature                                                                   Printed Name                                                                       Dat e


REQUIRED - check only one:
 •      Individual as statutory agent: I am
        signing on behalf of myself as the individual
                                                                                           18:) Entity as statutory agent: I am signing on
                                                                                               behalf of the entity named as statutory agent,
        (natural person) named as statutory agent.                                             and I am authorized t o act for that entity.




 Filing Fee: none (regular processing)                                            Mail :     Arizona Corporation Commission - Corporate Filings Section
 Expedited processing - not applicable.                                                      1300 W. Washington St., Phoenix, Arizona 85007
 All fees are nonrefundable - see Instructions.                                   Fax:       602-542-4100

Please be advised that A.C.C. fonns reflect only the minimum provisions required by statute. You should seek private legal counsel for those matters that may pertain
to the individual needs of your business.
All documents filed with the Arizona Corporation Commission are public r ecord and are open for public inspection.
If you have questions after reading the I nstructions, please call 602-542- 3026 or (within Arizona only) 800- 345-5819.




M002.003                                                                                                               Arizona Corporation Commission - Corporations Division
Rev: 912014                                                                                                                                                       Page 1 of 1
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 54 of 88




     STATE OF

     COUNTY OF


                                           POWER OF ATTORNEY
     NOTICE IS HEREBY GIVEN THAT        b4t{J4A..
                                            /Y,,fl!J::"  .the CJlt.              of Ferrovia Services,
                             /.?c
     LLC ("the Company"), a __-""'------ - established under the laws of $-u;fl,w,£t[ . and of the
     subsidiary enUlies shown on the list appended hereto, does hereby appoint Jill Cilmi and Elizabeth A. Dawson
     attomeys-ln-fact for the Company and for the subsidiary entities, to act for the Company and for the subsidiary enlities
     and In the name of the Company and of the subsidiary entities for lhe limited purposes authorized herein.


     The Company and the subsidiary entities, having taken all necessary steps to authorize the changes and the
    establishment of this Power of Attorney, hereby grants its attorneys-in-fact the power to execute the documents
    necessary to change the Company's and the subsidiary entities' registered agent and registered office, or the agent
    and office of similar import, in any jurisdiction.


    In the execution of any documents necessary for the purposes set forth herein, Jill Cilmi shall exercise the power of
    Vice President and Elizabeth A. Dawson shall exercise the power of Secretary, or, in the case of entities having
    managers or other positions of authority rather than officers such as Vice President or Secretary, the named individuals
    shall act in such office and with such authority as is required to effect the changes herein rontemplated.


    This Power of Attorney expires upon the earlier to occur of (a) completion and filing of the documents necessary to
    effect the changes in registered agent and registered office addresses contemplated herein, or (b) six (6) months after
    the Effective Date set forth below. The Company may revoke this Power of Attorney at any time by notice to Jill Cilmi
    and Elizabeth A. Dawson.


    IN WITNESS WHEREOF the undersigned has executed this Power of Attorney on this             /6   day of~          , 2017
    (the •Effective Date").

    Ferrovia Services, LLC

    BY:




                                                                                                                         g
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 55 of 88




                    EXHIBIT E
                                                                                                                                                                                                                                                 ',
                                                                                                                                                                                                                                                  I
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 56 of 88

        RECEIVED                                                                                                                                                                1tmnll l~i1111IITTttllM1f1~ij@111111 ,
                                                                                                                                                                                                   05960538
        JUN 1 5 2017
AfUZONACOf\P, ~~
 COftPOAATIONI IJIY- - , ,•

                                                                   DO NOT WRITE ABOVE lli!S LINE; RESERVED FOR ACCUSE ONLY.

                             LLC STATEMENT OF CHANGE
              OF KNOWN PLACE OF BUSINESS ADDRESS OR STATUTORY AGENT
                                                                                        Read the Instructions J.Q2Qi

 NOTE - no matter what is being changed, numbers 1, 2, 3.1, 4.1, and 4.2 must be completed.
 The form will be rejected if those sections are not completed.

 1.      ENTI TY NAME - give the exact name of t he LLC as currently shown in A.C.C. records:
          Ferrosafe Holdings, LLC

 2.      A.C.C. FILE NUMBER: L20520681
         Find the A.C.C. file number on the...,.u=p-=-pe=r-=co=r-=-ne=r-=o~tt=ite,....,d~a=o=cu=m,....,e=nts~O-R-=o=-n-=ou=r-w"""'e""bs=,t=e-=-
                                                                                                                                             at""":-rh=tt-=-p:...,77,...
                                                                                                                                                                    w-w.,..,w-=
                                                                                                                                                                             ,a=zc=c.-=g=ov.,.,./D""1vl=s1o=n=s1.,,.t..,,.o=rp=-or=a=tio=n=s--
                                                                                                                                                                                                     ""'

 3 . ARIZONA KNOWN PLACE OF BUSINESS ADDRESS:
 3 .1 REQUIRED - list t he known place of 3.2 Optional - List the NEW known place of
          business address currently shown in A.C.C.                                                                            business address in Arizona (must be a
          r ecords (before any changes):                                                                                        street or physical address):


 Attention (optional)                                                                                              Attention ( optional)

7280 North Glen Harbor Boulevard
 Address 1                                                                                                         Address 1



 Address 2 (optional)                                                                                              Address 2 ( optional)

                                                                AZ                      85307
 City   Glendale                                                State                   Zip                         City                                                           State                   Zip

 3.3 If you complete d 3.2, is the NEW known place of business address in Arizona the same as
             the street address of the statutory ag_e nt?                                                               • Yes • No
 4.      CURRENT OR EXISTING STATUTORY AGENT - list the name and addresses of the
         statutory agent as shown in the records of the Arizona Corporation Commission before any
         changes (this is the existing statutory agent):
   4 .1       REQUIRED - list the name and physical                                                                  4 .2        REQUIRED - list the mailing address
              or st reet address ( not a P.O. Box) in                                                                           (if one exists in A.C.C. records) in Arizona
              Arizona of the existing statutory agent :                                                                         of the existing Statutory Agent:

                                           John Rumble
 Statutory Agent Name



  Attention ( optional)                                                                                              Attention (optional)

 7280 North Glen Harbor Boulevard                                                                                   7280 North Glen Harbor Boulevard
  Address I                                                                                                          Address 1



  Address 2 (optional)                                                                                               Address 2 { optional)

                                                                  AZ                       85307                                                                                    AZ                       85307
 City   Glendale                                                   State                    Zlo
                                                                                                                     n1'v   Glendale                                                 State                   Zip

 L020.001                                                                                                                                                          Arizona Co<po,ation Commission - Corporations Divis,on
 Rev: 2010                                                                                                                                                                                                                Page 1 ol 3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 57 of 88



        4 .3            0   CHANGE IN EXI STING STATUTORY AGENT NAME ONLY - if the name only of
                            t he existing statutory agent listed in number 4.1 above has changed, but a new
                            agent has not been appointed, check the box and give the new name of the
                            existing statutory agent below:




        4 .4            CHANGE IN EXISTING STATUTORY AGENT ADDRESS - check all that apply
                        and follow instructions:

                            0   STREET ADDRESS CHANGED - complete number 4.5.
                            0   MAILING ADDRESS CHANGED - complete number 4.6.


 4.5        NEW STREET ADDRESS - give the NEW               4.6         NEW MAILING ADDRESS - give the NEW
            physical or street address (not a P.O. Box)                 mailing address in Arizona of the existing
            in Arizona of t he existing statutory agent:                statutory agent (can be a P.O. Box):


Attention {optional)                                        Attention {optional)



Address l                                                   Address l



Address 2 (optional)                                        Address 2 (optional)


Citv                                   State     Zip        City                                   State              Zin




s. l8.I NEW STATUTORY AGENT -           if a new statutory agent is being appointed, check the box
        and complete the following for the NEW statutory agent:
5 .1 REQUIRED - give t he name (can be an          5 .2 OPTIONAL - mailing address in Arizona of
     individual or an entity) and physical or            NEW Statutory Agent (can be a P.O. Box):
     street address (not a P.O. Box) in Arizona
     of the NEW statutory agent:
Corporation Service Company
Statutory Agent Name



Attention (optional)                                        Attention ( optional)

2338 W. Royal Palm Road, Suite J                           2338 W. Royal Palm Road, Suite J
Address l                                                   Address l



Address 2 ( optional)                                       Address 2 (optional)
                                       AZ        85021                                            AZ                  85021
City   Phoenix                         State     Zip        City   Phoenix                         State             Zip

5 .3        REQUIRED - if you are appointing a new statutory agent, the Statutory Agent Acceptance
            form M002 must be submitted along with this Statement of Change form.




L020.001                                                                              Arizona Co,poration Commission - Corporations Division
Rev: 2010                                                                                                                       Page 2 of 3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 58 of 88



  SIGNATURE - see Instructions L020i for who is authorized to make changes:

            If the person signing this form is t he existing statutory agent changing its own address, then by the
            signature appearing below, the existing statutory agent certifies under penalty of perjury that he or
            she has given the LLC named in number 1 above written notice of the address change.

            By checking the box marked "I accept" below, I acknowledge under penalty of perjury
            that this document together with any attachm ents is submitted in compliance with
            Arizona law.


                                                                          ~    I ACCEPT
                                                                              Jill Cilmi, Vice President on behalf of                                06/13/2017
                                                                              Printed Name                                                          Date




  REQUIRED - check only one and fill in the corresponding blank if signing for an entity:

     D      I am the individual Manager of                    ~    I am a Member of this member-                          D I am a Statutory Agent
            this manager-managed LLC or I                          managed LLC or I am signing for an                          changing only my own address
            am signing for an entity                               e ntity member named:                                       and/or my own name.
            manager named:
                                                               RUMBLE SPRAY INC




    Filing Fee: $5.00 (regular processing)                                       Mail:       Arizona Corporation Commission - Corporate Filings Section
    Expedited processing - add $35.00 to filing fee.                                         1300 W. Washington St., Phoenix, Arizona 85007
    All fees are nonrefundable - see Instructions.                               Fax:        602-542-4100
  Please be advised that A.C.C. forms renect only the minimum provisions required by statute. You should seek private legal counsel for those matters that may p,,rtain
  to the individual needs of your business.
  All documents filed with the Arizona Corporation Commission are public record and are open for public inspection.
  If you have questions after reading the Instructions, please call 602· 542-3026 or (within Arizona only) 800·345·5819.




L020.001                                                                                                           Arizona Corporation Commission - Corporations Division
Rev: 2010                                                                                                                                                     Page 3 of 3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 59 of 88




                                                    DD NOT WRITE ABOVE THIS LINE; RESERVED FOR ACT; USE ONLY.


                                              STATUTORY AGENT ACCEPTANCE
                                                                  Please read Instructions M.QQ.Zi

1.     ENTITY NAME - give the exact name in Arizona of the corporation or LLC that has appointed the
       Statutory Agent (this must match exactly the name as listed on the document appointing the
       statutory agent, e.g., Articles of Organization or Article of Incorporation):
       Ferrosafe Holdings, LLC



2.     STATUTORY AGENT NAME - give the exact name of the Statutory Agent appointed by the
       entity listed in number 1 above (this will be either an individual or an entity). NOTE - the name
       must match exactly the statutory agent name as listed in the document that appoints the
       statutory agent (e.g. Articles of Incorporation o r Articles of Organization), including any middle
       initial or suffix:
        Corporation Service Company




3.     STATUTORY AGENT SIGNATURE:

       By the signature appearing below, the indiv idual or entity named in number 2 above
       accepts the appointment as statutory agent for t he entity named in number 1 above, and
       acknowledges t hat the appointment is effective until t he appointing entity replaces the statutory
       agent or the stat utory agent resigns, whichever occurs first.
       The person signing below declares and certifies under penalty of perjury that the information
       contained within this document together with any attachments is true and correct, and is
       submitted in compliance with Arizona law.

 Corporation Service Company              •

 By:         ~t_~bt.R                                                      Grace E. Kirby, Assistant Vice President
                                                                           Printed Name
                                                                                                                                                           06/13/2017
                                                                                                                                                            bate



REQUIRED - check only one:
 •     Individual as statutory agent: I am
       signing on behalf of myself as the individual
                                                                                       18] Entity as statutory agent: I am signing on
                                                                                            behalf of the entity named as statutory agent,
       (nat ural person) named as statutory agent.                                          and I am authorized to act for that entity.




 Filing Fee: none (regular processing)                                         Mail:      Arizona Corporation Commission - Corporate Filings Section
 Expedited processing - not applicable.                                                   1300 W. Washington St., Phoenix, Arizona 85007
 All fees are nonrefundable - see Instructions.                                 Fax:      602-542-4100

Please be advised that A.C.C. forms reflect only tt,e minimum provisions required by statute. You should seek private legal counsel for those matters that may pertain
to the individual needs of your business.
All documents filed with the Arizona Corporation Commission are public record and are open for public inspection.
If you have questions after reading the Instructions, please call 602·542-3026 or (within Arizona only) 800-345·5819.




M002.003                                                                                                            Arizona Corporation Commisslon - Corpo,alioos DMsion
Rev: 9n014                                                                                                                                                   Page 1 of 1
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 60 of 88




                                                               DO NOT WRITE ABOVE THIS LINE; RESERVED FOR ACCUSE ONLY.

                             LLC STATEMENT OF CHANGE
              OF KNOWN PLACE OF BUSINESS ADDRESS OR STATUTORY AGENT
                                                                                 Read the Instructions L020i

NOTE - no matter what is being changed, numbers 1, 2, 3.1, 4.1, and 4.2 must be completed.
The form will be rejected if those sections are not completed.

 1.     ENTITY NAME - give t he exact name of the LLC as currently shown in A.C.C. records :
         Ferrosafe Holdings, LLC

2.      A.C.C. FILE NUMBER: L20520681
        Find the A.C.C. file number on the-u-pp-e-r-co-rn-e-r-of~f-1led~a=oc=u=m-e=nt=s-o-R-o~
                                                                                             n =ou_r_w=e""'bs"',t,,-e""ate--:=ht=tp.,...:7~7-w...,ww-.~az=c=c.""'"90.,...v,.,,/D...,,v,. ,s=
                                                                                                                                                                                         , . 1o""n=s7.,,.c=or=p=or=at=1o=n=s- -


3.       ARIZONA KNOWN PLACE OF BUSINESS ADDRESS:
3 .1 REQUIRED - list the known place of           3.2 Optional - List the NEW known place of
     business address currently shown in A.C.C. ·     business address in Arizona (must be a
     records (before any changes):                    street or physical address):


Attention (optional)                                                                                        Attention (optional)

7280 North Glen Harbor Boulevard
Address l                                                                                                   Address 1



Address 2 \optional)                                                                                        Address 2 ( optional)

                                                            AZ.                   85307
City   Glendale                                             State                 Zip                       City                                                       Stat e                 Zip

 3.3        If you completed 3 .2 , is t he NEW known place of business address in Arizona the same as
            the street address of the statutory agent?       Yes     No                                         •                 •
 4.     CURRENT OR EXISTING STATUTORY AGENT - list the name and addresses of the
        statutory agent as shown in the records of the Arizona Corporation Commission before any
        changes (this is the existing statutory agent):
  4 .1        REQUIRED - list t he name and physical                                                         4.2 REQUIRED - list the mailing address
              or street address (not a P.O. Box) in                                                              ( if one exists in A.C.C. records) in Arizona
              Arizona of the existing statutory agent :                                                          of the existing Statutory Agent:

                                       John Rumble
 Statutory Agent Name



 Att~ntion (optional)                                                                                        Attention (optional)

 7280 North Glen Harbor Boulevard                                                                           7280 North Glen Harbor Boulevard
 Adelress 1                                                                                                  Address l



 Address 2 (optional)                                                                                        Address 2 (optional)

                                                              AZ.                    85307                                                                               AZ.                    85307
 City   Glendale                                              State                   Zic
                                                                                                             utv Glendale                                                 State                 Zin

 L020.001                                                                                                                                               Ari,ona Corporation Comm;sslon - Co<poralions Division
 Rev: 2010                                                                                                                                                                                                  Pege 1 of3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 61 of 88



          4.3           0   CHANGE IN EXISTING STATUTORY AGENT NAME ONLY - if the name only of
                            the existing statutory agent listed in number 4.1 above has changed, but a new
                            agent has not been appointed, check the box and give the new name of the
                            existing statutory agent below :




          4 .4          CHANGE IN EXISTING STATUTORY AGENT ADDRESS - check all that apply
                        and follow instructions :

                            0   STREET ADDRESS CHANGED - complete number 4.5.
                            0   MAILING ADDRESS CHANGED - complete number 4.6.


4 .5        NEW STREET ADDRESS - give the NEW               4.6 NEW MAILING ADDRESS - give the NEW
            physical or street address (not a P.O. Box)         mailing address in Arizona of the existing
            in Arizona of the existing statutory agent:         statutory agent (can be a P.O. Box) :


Attention (optional)                                       Attention (optional)



Address I                                                  Address l



Address 2 ( optional)                                      Address 2 (optional)


r-;,.,                                 State     Zip        Qty                                  Stat e            Zio




5.     NEW STATUTORY AGENT - if a new statutory agent is being appointed, check the box
         181
       and complete the following for the NEW statutory agent:
5.1 REQUIRED - give the name (can be an        5.2 OPTIONAL - mailing address in Arizona of
    individual or an entity) and physical or        NEW Statutory Agent (can be a P.O. Box):
    street address (not a P.O. Box) in Arizona
    of the NEW statutory agent:

Corporation Service Company
Statutory Agent Nam e



Attention ( optional)                                      Attention (opt ional)

2338 W. Royal Palm Road, Suite J                           2338 W. Royal Palm Road, Suite J
Address l                                                  Address 1



Address 2 ( optional)                                      Address 2 ( optional)
                                       AZ.       85021                                         AZ.                  85021
Citv     Phoenix                       St at e   Zip       City   Phoenix                       Stat e            Zip

5.3         REQUIRED - if you are appointing a new statutory agent, the Statutory Agent Acceptance
            form M002 must be submitted along with this Statement of Change form.




L020.001                                                                           Arizona Co<l)oratlon Commission - Co<J>O<ations ONision
RW. 2010                                                                                                                       Page2 o(3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 62 of 88



  SIGNATURE - see Instructions L020I for who is authorized to make changes:

            If the person signing t his form is the existing statutory agent changing its own address, then by t he
            signature appearing below, the existing statutory agent certifies under penalty of perjury that he or
            she has given the LLC named in number 1 above written notice of the address change.

            By checking the box marked "I accept" below, I acknowledge under penalty of perjury
            that t his document together with any attachments is submitted in compliance w ith
            Arizona law.


                                                                           [8] I ACCEPT
                                                                                Jill Cilmi, Vice President on behalf of                                06/13/2017
                                                                               Printed Name                                                           Date




  REQUIRED - check only one and fill in th·e corresponding blank if signing for an entity :

     0      I am the individual Manager of                     lg] I am a Member of this member-                           0     I am a Statutory Agent
             this manager-managed LLC or I                          managed LLC or I am signing for an                           changing only my own address
            am signing for an entity                                entity member named:                                         and/or my own name.
            manager named:
                                                                RUMBLE SPRAY INC




    Filing Fee: $ 5.00 (regular processing)                                       Mall:       Arizona Corporation Comm ission - Corporate Filings Section
    Expedited processing - add $35.00 to filing fee.                                          130 0 W. Washington St., Phoenix, Ar izona 8 5007
    All fees are nonrefundable - see Instructions.                                Fax:        602-542-4100
  Please be adv ised that A.C.C. forms reflect only the minimum proviSions requir ed by statute. You should seek private legal counsel for those matters that may pertain
  to the individual needs of your business.
  All documents filed with the Arizona Corporation Commission are public record and are open for public inspection.
  If you have questions a~er reading the Instructions, please call 602·542·3026 or ( within Arizona only) 800-345-5819.




L020.001                                                                                                             Arizona Corpo,alion Commission - Co<ponllions Division
Rev: 2010                                                                                                                                                      Page 3 of 3
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 63 of 88




                                                    DO NOT WRITE ABOVE THIS LINE; RESERVED FOR ACCUSE ONLY.


                                             STATUTORY AGENT ACCEPTANCE
                                                                  Please read Instructions MJJ.Q21

1.     ENTITY NAME - give the exact name in Arizona of the corporation or LLC that has appointed the
       Statutory Agent (this must match exactly the name as listed on the document appointing the
       statutory agent, e.g., Articles of Organization or Article of Incorporation):
       Ferrosafe Holdings, LLC



2.     STATUTORY AGENT NAME - give the exact name of the Statutory Agent appointed by the
       entity listed in number 1 above (this will be either an individual or an entity). NOTE - the name
       must match exactly the statutory agent name as listed in the document that appoints the
       statutory agent (e.g. Articles of Incorporation or Articles of Organization), including any middle
       initial or suffix:
        Corporation Service Company



3.     STATUTORY AGENT SIGNATURE:

       By the signature appearing below, t he individual or entity named in number 2 above
       accepts the appointment as statutory agent for the entity named in number 1 above, and
       acknowledges that the appointment is effective until the appointing entity replaces the statutory
       agent or the statutory agent resigns, whichever occurs first.
       The person signing below declares and certifies under penalty of perjury that the information
       contained within this document together with any attachments is true and correct, and is
       submitted in compliance with Arizona law.

 Corporation Service Company . •

 By:          ~'C.~b\__,                                                   Grace E. Kirby, Assistant Vice President                                          06/13/2017
                                                                                                                                                             Date
 Signature                                          \                      Printed Name



REQUIRED - check only one:
 •      Individual as statutory agent: I am
        signing on behalf of myself as the individual
                                                                                       18] Entity as statutory agent: I am signing on
                                                                                            behalf of the entity named as statutory agent,
        (natural person) named as statutory agent.                                          and I am authorized to act for that entity.




 Filing Fee: none (regular processing)                                         Mail:      Arizona Corporation Commission - Corporate Filings Section
 Expedited processing - not applicable.                                                   1300 W. Washington St., Phoenix, Arizona 85007
 All fees are nonrefundable - see Instructions.                                Fax:       602-542-4100

Please be advised that A.C.C. forms reflect only the minimum p,ovlslons required by statute. You shOuld see~ private legal counsel for those matters that may pertain
to the individual needs of your business.
All documents filed with the Arizona Corporation Commission are public record and are open for public inspection.
If you have questions a~er reading the Instructions, please call 602-542-3026 or (within Arizona only) 800-345·5819.




M002.003                                                                                                            Arizona Corporation Commission - Corpor.,Uons Division
Rev: 9/2014                                                                                                                                                   Page 1 of 1
  Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 64 of 88




                                 STATE OF

                                 COUNTY OF


                                                                        POV\tl;R OF ATTORNEY
                                 NOTICE IS HEREBY GIVEN THAT             ~            6'19tt,/J~A.       . the   GIit.               of Ferrovia Seivlces,
                                 LLC ("the Company"), a        ft<                         established under the laws of   JJc-ufw,,,£6'      , and of the
                                 subsidiary enUlies shown on the list appended hereto, does hereby appoint Jill Cllmi and Elizabeth A. Dawson
                                 attorneys-in-fact for the Company and for the subSidiary entities, to act for the Company and for the subsidiary entities
                                 and In the name of the Company and of the subsidiary entities for the limiled purposes authorized herein.


                                 The Company and the subsidiary entities, having taken all necessary st.eps to authorize the changes and the
                                 establishment of this Power of Attomey, hereby grants its attorneys-in-fact the power lo execute !he documents
                                 necessary to change the Company's and the subsidiary entities' registered agent and registered office, or the agent
                                 and office of slmilar import, in any jurisdiction.


                                 In the execuUon of any documents necessary for the purposes set forth herein, Jill Cilml shall exercise the power of
                             Vice President and Elizabeth A. Dawson shaH exercise the power of Secretary, or, in the case of entities having
                             manage<s or other positions of authority rather than officers such as Vice President or Secretary, the named individuals
                             shall act in such office and with such authority as Is required to effect the changes herein contemplated.


                             This Power of Attorney expires upon the earlier to occur of (a) completion and fifing of the documents necessary to
                             eff~t the changes in registered agent and registered office addresses contemplated herein, or (bl six (6) months after
                             the Effective Date set forth below. The Company may revoke this Power of Attorney al any time by notice to JiN CUml
                             and Elizabeth A.      Dawson.

                             IN WITNESS WHEREOF the undersigned has executed this Power of Attorney on this /~ day o f ~                           2017
                             (the "Effective Date").

                             Ferrovia Services, LLC




_!
      '
          '
              .
              a
                    ·.



                  ; /
                   #
                         ~
                             BY:


                             < ' I
                             )   '            1t-·                  m his /¢dayof            //JtJJ..d.,     . 20 / ~ .
...

                                                         .
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 65 of 88




                    EXHIBIT F
  Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 66 of 88

F0108                             2014150941
                                                                   Business ID: 1023263
Fee: $                                                         Filed: 11/21/2014 10:56 AM
                                                                 C. Delbert Hosemann, Jr.
                                                                     Secretary of State
                                DELBERT HOSEMANN
                                  Secretary of State
        P.O. BOX 136                                     TELEPHONE: (601) 359-1633
    JACKSON, MS 39205-0136

                              2014 LLC Annual Report
Business Information
 Business ID: 1023263             Business Name: Ferrosafe, LLC
 State of Incorporation: MS       Business Email: kristenharwell@ferrosafe.com
 Phone: (***)***-****
 FEIN: **-*******
                    1220 Lyncrest Avenue
 Principal Address: Jackson, MS 39202

Registered Agent
 Name: Harwell, Robert
 Address: 1220
                Lyncrest Avenue
           Jackson, MS 39202
Managers and Members
Managers
 Name:                                      Address:
 Kristen Harwell                            1220 Lyncrest Avenue
 Manager                                    Jackson, MS 39202
  Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 67 of 88

Officers
 Title/Name:                                Address:                     Director:
 President:                                                                   •
 Vice President:                                                              •
 Secretary:                                                                   •
 Treasurer:                                                                   •
   This LLC has a written Operating Agreement.
NAICS Code/Nature of Business
 561730 - Landscaping Services
Signature
By entering my name in the space provided, I certify that I am authorized to file this
document on behalf of this entity, have examined the document and, to the best of my
knowledge and belief, it is true, correct and complete as of this day 11/21/2014.
 Name:                                       Address:
 Kristen Harwell                             1220 Lyncrest Avenue
 Manager                                     Jackson, MS 39202
  Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 68 of 88

Officers List
 Name:                                     Address:
 Robert Harwell                            1220 Lyncrest Avenue
 Organizer                                 Jackson, MS 39202

 Kristen Harwell                           1220 Lyncrest Avenue
 Manager                                   Jackson, MS 39202
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 69 of 88




                    EXHIBIT G
  Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 70 of 88

F0108                             2015342268
                                                                   Business ID: 1023263
Fee: $                                                          Filed: 06/04/2015 09:09 PM
                                                                  C. Delbert Hosemann, Jr.
                                                                     Secretary of State
                                DELBERT HOSEMANN
                                  Secretary of State
        P.O. BOX 136                                      TELEPHONE: (601) 359-1633
    JACKSON, MS 39205-0136

                              2015 LLC Annual Report
Business Information
 Business ID: 1023263             Business Name: Ferrosafe, LLC
 State of Incorporation: MS       Business Email: kristenharwell@ferrosafe.com
 Phone: (***)***-****
 FEIN: **-*******
                    1880 Lakeland Drive, Suite F
 Principal Address: Jackson, MS 39216

Registered Agent
 Name: Harwell, Robert
 Address: 1220
                Lyncrest Avenue
           Jackson, MS 39202
Managers and Members
Managers
 Name:                                      Address:
 Kristen Harwell                            1880 Lakeland Drive, Suite F
 Manager                                    Jackson, MS 39216
  Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 71 of 88

Officers
 Title/Name:                                Address:                     Director:
 President:                                                                   •
 Vice President:                                                              •
 Secretary:                                                                   •
 Treasurer:                                                                   •
   This LLC has a written Operating Agreement.
NAICS Code/Nature of Business
 561730 - Landscaping Services
Signature
By entering my name in the space provided, I certify that I am authorized to file this
document on behalf of this entity, have examined the document and, to the best of my
knowledge and belief, it is true, correct and complete as of this day 06/04/2015.
 Name:                                  Address:
 Kristen Harwell                        1880 Lakeland Drive, Suite F
 Manager                                Jackson, MS 39216
  Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 72 of 88

Officers List
 Name:                                     Address:
 Robert Harwell                            1220 Lyncrest Avenue
 Organizer                                 Jackson, MS 39202

 Kristen Harwell                           1880 Lakeland Drive, Suite F
 Manager                                   Jackson, MS 39216
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 73 of 88




                    EXHIBIT H
Case 1:20-cv-21890-RNS
     ~ingt             Document
                         on     1 Entered on FLSD Docket 05/05/2020 Page 74 of 88



       RENEWYOUR
    Corporation or LLC
                                      icensing Service


                                                                           RUMBLE SPRAY,INC.
                                                                                            ..
                                                                                 UBI : 601314043

     Thank you for renewing online
     Your annual report has been completed and submitted. Please print this receipt for
     your records and al low 14 days to receive your license document in the mail.

      Completed date and time : Mar 31 2015 2 :27PM PacificTime
      Transaction number:       2015 090 5135
      Payment type:             E-Check
      Your company                                                   Your fees
     Company name:              RUMBLE SPRAY, INC.                   Domestic Profit
                                                                     Corporation:          $ 60.00
     Unified businessID :       60 1 314 043
     State of incorporation :   Washington                           Renewal application
                                                                     fee:                  $ 11.00
     Date of incorporation :    04/22/1991
                                                                     Total fees:           $ 71.00
     Expiration date :          04/30/2016
                                                                     Previous payment:     $ 0.00
                                                                     Total amount
                                                                     charged:              $ 71.00

      Business information
     Principal place of business: 500 First Ave
                                  PO Box 1709
                                  Zillah, Washing:on 98953
                                  United States
     Company telephone
                                  (509) 829 5600
     number:
     Company ema il address :     None provided
     Does your company own        No
     rea l property (including
     leasehold interests) in
     Washington?

      Nature of business
     Type:                      Other Services

      Governing people
     JOHN RUMBLE                President                         8 1 FLAGSTONE LANE
                                Treasurer                         SUNNYSIDE, Waslington 98944
                                Cha irman of the Board            United States
                                Director
     JASON RUMBLE               Vice President                2964 N GRANGER ROAD
                                Director                      ZILLAH, Washing:on 98953
                                                              United States
     Jacob Cover                 Director                     601 Rainier Ave
                                                              PO Box 1710
                                                              Zillah, Washington 98953
                                                              United States
     Jeff Welsh                  Secretary                    2506 Oak Bowery Rd
                                 Director                     Opelika, Alabama 36801
                                                              United States
     Robert Harwell              Director                     1220 Lyncrest Ave
                                                              Jackson, Mississippi 39202
                                                              United States
      Registered agent
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 75 of 88
     Agent type on file:                         Individua l
     Agent on file:                              JOHN D RUMBLE
     Agent's office street                       500 1ST AVE
     address on file:                            ZILLAH, Washingon 98953
                                                 United States
     Agent's ma iling address on                 PO BOX 1709
     file:                                       ZILLAH, Washingon 989531709
                                                 United States

      Person completing this renewal
     Submitted By: _ _ _           Jacob Cover
     Title:                        Director
     Renewal certification:        I am the person listed above and I certify under pena lty of perjury
                                   that the renewa l information submitted is true and correct to the
                                   best of my knowledge. I understand that deliberately submitting false
                                   information may be pun ishable as a gross misdemeanor. RCW
                                   43.07.210




     Home   6
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 76 of 88




                    EXHIBIT I
          Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 77 of 88
                                                                            FILED
                                                                     SECRETARY OF STATE
                                                                                                                                          05/02/16 3167326-
                                                                         MAY 02, 2016
Office of the Secretary of State                                    STATE OF WASHINGTON
                                                                                                                                          001
                                                                                                                                          $10.00 K
Corporations & Charities Division
                                                                                                                                          tid: 3235762
                                                                          INITIAL REPORT
                                                                                   FEE: $10.00
                                                                                                        Entity Name: FERROSAFE, LLC
RETUR;\' COi\lPLETED FOR,\I AND PA \',\IENT TO:
(Checks made payable to   ·secretary of State?                                                          Payment Due By; 4/29/2016
801 Capitol Way South                                                                                   Unified Business Identifier: 603-572-389
PO Box 40234
Olymp,a, WA 98504-0234                                                                                  State of Incorporation: AZ
                                                                                                        lnc./Qual. Date: 12/31/2015


TYPE OR PRINT ALL INFORMATION IN DARK INK

 Current Registered AgenUOffice                                    Registered AgenUOffice Changes (Changes must be approved by the Board of Directors)

                                                                   New Registered Agent Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 JACOB COVER
                                                                   Consent to
 500 1ST AVE
 ZILLAH, WA 98953                                                  Appolntment,_ _ _ _ _              =~-=-~~~~--------------
                                                                                                      Signature of New Registered Agent

                                                                   Required Street
                                                                   Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                   City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ State WA Zip Code _ _ _ _ _ _ _ __

                                                                   Optional Mailing Address._,_Po~~8~o-')C'-~l~?_O~'j'-----------------

                                                                   City     'Z..C,<-L.l'U,                                          State WA Zip Code_'ll_&:i:~5~3~-----



REPORT SECTION MUST BE FILLED IN COMPLETELY - DO NOT LEAVE SPACES BLANK

Principal place of business in WA DYES ,Soo j:";..,,.
                                      •                 Av-e_       +                         /14 1,                 -z.;
                                    NO - - - - - - A - d - d r - e ~ s s ' - - - - - - - - - - - c , - . , , ~ - - - - - - - -
                                                                                                                               WA '1~53
                                                                                                                                 ---,~;p~---


Nature of Business   V.e:,e-io,-t-.•O'I "'k,,,,,.:,enw,+Se,.,;«A,.)                        Telephone~           in.<t-sb:Ji:,                 Email Q.c:=--h·~~• C-"1

Foreign Entities • Principal office address.
                                                         6
 'l'.2.~0 N. GI..... U..,.bor 8\vd                           105                                     A'Z...
                      Address                                             City                       · State                        z;p                 Country

D   CORPORATION: Print or type names and addresses of ALL corporate officers and directors (attach additional fist it necessary).
~ LLC: Print or type names and addresses of Members or Managers (attach additional fls1 if necessary).

 -:roH"" P     R...,n,&(.£                  PRe.s.toe,,vf'                       /'Z.7-z.o   c.v. rtlo,,-1.1,allo      L;+v&:<iiclPov1c At.                       85340
           Name                                  Title                                 Address                              City                State              z;p

                                            1/J:c.e. Pii'£.s~-r                   ?..q   '-'-1 "'. Gn.nstr Rel.         Z..llo.½               WA              't8953
                                                 Trtfe                                 Address                              City                State              z;p

                                                                                  'Ul) b      Do. le .R-,." ~            0~1;1:;,,..          AL                  3"8ot
           Name                                  Tlf/e                                 Address                              City                State              z;p

                                            c~o                                     lgl'.2. Cool'cll5 \7e>'JD l?d .A,.l,..v.,                  AL              3'18JO
           Name                                  Title                                 Address                              City                State
                                                                                  I??-;- '=CM31e~+-               c+         L_.,.rc,.,,,;~    t.vY
                                                 Title                                 Address                              City                Stare              z;p

                                       •                                         ~               CrM.!YYd-+e                        C,?°o
SIGNATURE                                                                        Type or Print Name and Title                                           Date


                                             CORPORATIONS INFORMATION AND ASSISTANCE - 360/725-0377
                                                                                                                                                                  Rev. 01-006 4/14
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 78 of 88




                    EXHIBIT J
    Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 79 of 88



          sns
 Office of the Secretary of State
 Corporations & Charities Division
                                                                                                            Filed
                                                                                                     Secretary of State
                                                                                                    State of Washington
                                                                                                  Date Filed: 04/28/2020
                                                                                                 Effective Date: 04/28/2020
                                                                                                    UBI #: 601 314 043


Annual Report

BUSINESS INFORMATION
Business Name:
RUMBLE SPRAY, INC.
UBI Number:
601 314 043
Business Type:
WA PROFIT CORPORATION
Business Status:
ACTIVE
Principal Office Street Address:
500 1ST AVE, ZILLAH, WA, 98953, UNITED STATES
Principal Office Mailing Address:
PO BOX 1709, ZILLAH, WA, 98953-1709, UNITED STATES
Expiration Date:
04/30/2021
Jurisdiction:
UNITED STATES, WASHINGTON
Formation/Registration Date:
04/22/1991
Period of Duration:
PERPETUAL
Inactive Date:
Nature of Business:
OTHER SERVICES, ASSET RENTAL

REGISTERED AGENT                          RCW 23.95.410
Registered Agent Name           Street Address                                 Mailing Address
                                300 DESCHUTES WAY SW STE 208 MC-               300 DESCHUTES WAY SW STE 208 MC-
CORPORATION
                                CSC1, TUMWATER, WA, 98501, UNITED              CSC1, TUMWATER, WA, 98501, UNITED
SERVICE COMPANY
                                STATES                                         STATES

PRINCIPAL OFFICE
Phone:
Email:
ANNUALREPORTS@CSCGLOBAL.COM

This document is a public record. For more information visit www.sos.wa.gov/corps          Work Order #: 2020042800233477 - 1
                                                                                                    Received Date: 04/28/2020
                                                                                                      Amount Received: $60.00
    Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 80 of 88
Street Address:
500 1ST AVE, ZILLAH, WA, 98953, USA
Mailing Address:
PO BOX 1709, ZILLAH, WA, 98953-1709, USA

GOVERNORS
Title                         Type                           Entity Name                  First Name                Last Name
GOVERNOR                      INDIVIDUAL                                                  ALLEN                     BLYTHE

NATURE OF BUSINESS
       OTHER SERVICES
       ASSET RENTAL


EFFECTIVE DATE
Effective Date:
04/28/2020

CONTROLLING INTEREST
1. Does your entity own real property such as land or buildings (including leasehold interests) in Washington?
NO
2. As of January 1, 2019, has there been a transfer of stock, other financial interest change, or an option agreement exercised that
resulted in a transfer of at least 16? percent interest in the entity?
NO
    a. If “yes”, has the transfer of stock, other financial interest change, or an option agreement exercised resulted in a transfer of
controlling interest (50 percent or greater)?
NO
3. As of January 1, 2019, has an option agreement been executed allowing for the future purchase or acquisition of the entity?
NO

You must report a Controlling Interest Transfer Return IF: you answered "yes" to questions 1 AND 2a.

Failure to report a Controlling Interest Transfer is subject to penalty provisions of RCW 82.45.220.

For more information on Controlling Interest, visit www.dor.wa.gov/REET.


RETURN ADDRESS FOR THIS FILING
Attention:
Email:
Address:

UPLOAD ADDITIONAL DOCUMENTS
Do you have additional documents to upload? No

EMAIL OPT-IN
•   By checking this box, I hereby opt into receiving all notifications from the Secretary of State for this entity via email only. I


This document is a public record. For more information visit www.sos.wa.gov/corps                      Work Order #: 2020042800233477 - 1
                                                                                                                Received Date: 04/28/2020
                                                                                                                  Amount Received: $60.00
    Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 81 of 88
acknowledge that I will no longer receive paper notifications.

AUTHORIZED PERSON
•   I am an authorized person.
Person Type:
INDIVIDUAL
First Name:
ALLEN
Last Name:
BLYTHE
Title:
PRESIDENT
     This document is hereby executed under penalty of law and is to the best of my knowledge, true and correct.




This document is a public record. For more information visit www.sos.wa.gov/corps               Work Order #: 2020042800233477 - 1
                                                                                                         Received Date: 04/28/2020
                                                                                                           Amount Received: $60.00
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 82 of 88




                    EXHIBIT K
Case 1:20-cv-21890-RNS
           a      E3
                       Document 1 Entered on FLSD Docket 05/05/2020 » Page
            509 829 5600         i rumble@lferrosafe com              f
                                                                           83 of 88
                                                                                                                ABOUT          SERVICES       INDUSTRIES            LOCATIO NS           CONTACT US




                                                                                    Who We Are

                                                The people behind the Ihard-hats are truly the ones you do business
                                                                                                                1ess with. We strongly
                                                             believe th
                                                                     that good business starts with good relationships.
                                                                                                                1nships.




            Who We Are
            Personnel Ferrosaf e currently maintains a full-time staff of ove r 30 employees. We also maintain a steady stream
            of qualified applicants thanks to ou r ded icated human resources manager.Jenny Katz. Should the amount of w ork
            w e are aw arded require additional personnel, we pla n to first re-assign current em ployees and supplement those
            efforts by training additional personnel according to the systemic processes out lined in documents we send to you
            during the beginning stages of a j ob

            our field staff includes field managers and quality-check specialists who provide ground level day-today guidance
            and supervision in addition to their work duties.
                                                                                                                                                Ferrosafe provides com mercial vegetatio n
            On the mechanical side, when required by proj ect-sensitive concerns, we util ize a deep bench of contractors w ith              managem ent services to t he transportation and
            special areas of expertise, w e also supplement our mechanical field staff by having interns from natural resources            industrial sectors. With operations offices located in
            schools at nearby u niversities work under the direct guidance of our field managers. This practice has afforded us             Washington, California, Alabama and Arizona and
            the opportunity to grow our team by placing well-rounded and knowledgeable people in permanent positions                          other assets strategically positioned based on
            w it hin our organization.                                                                                                    customer needs. we can provide service across North
                                                                                                                                                                  Ameri ca.
            Each member of ou r f ield staff spends upwards of 100 hours working directly alongside a manager, and each
            Ferrosafe crew includes operators licensed in pesticide and herbicide applicat ion. All of our employees undergo               Ferrosafe strives to different iate itself In the industry
            background checks and safety training in compliance with Class I requirements such as eRailsafe, RWP safety                      by approaching vegetation management with a
            training and railroad contractor orientation courses.                                                                              customer-oriented. flexible perspective that
                                                                                                                                           complements operational capabil it ies wit h strategic
                                                                                                                                                                  planni ng.
                       We believe thar safecy is rhe first and most important consideration in every project,
                       and we operate accordingly.
                                                                                                                                            Sl:!<1rchs1te                                       Q

            The below listed personnel are directly involved in operat ions management with many years of experience in
            pesticide applications in environments such as that presented by your company. All of our applicators carry                   Contact Fer rosa f e
            appropriate licenses.
                                                                                                                                          A 7280 N. Glen Harbor Blvd. Ste. 105 Glendale, AZ
                                                                                                                                              85307
            We are members of t he Nationa l Railroad Contract on Assoc iation. allowing our team of applicators to attend
            these meetings each year in Indianapolis, Indiana, w h ere they receive cont inued educat ion as required by the              \.. 509-829-5600

            states that they are licensed in. Each of our applicators also attend internal training sessions by our compa ny to               info@ferrosafe.com      Bi
            provide other levels of education dealing w ith specifi c needs.


            Several states also hold educational classes w hich our personnel attend when applicable. In addit ion, our                   Contact us
            company holds licenses in each state of operations as required by t he state, along wit h all needed perm its
            required to legally and safely perform services in all states of operat ions.


                                                                                                                                            Email

              John Rumble, Chairman                                            Mark Gardner, Chief
                                                                                                                                            Type your message...
              of the Board                                                     Financial Officer
              John has a long h istory of over 45 years in the              Mark ensures that the com panies administ ration
              vegetation control market. As the chairman he                 systems, funding and rep orting are adeq uate in
              continues to challenge the company towards a                  order to support operational capacity required at all
              higher level of excellence and et hics and w it h his         levels of the company. He has over 30 years of                  Enter Captcha
              many years of ex perience offers counsel and                  execut ive financial experience.
              direction for the board of directors.

                                                                           Jacob Cover, Office
              Jason Rumble, Chief
                                                                           manager
              Operating Officer
                                                                            Jacob works to keep a smooth and effective flow of
              Jason is Involved in all day-by-day direct                    paperwork between staff. railroad personnel and
              communications wit h t he management staff,                   other affected parties. He also handles all phases of
              railroad personnel, and supply companies. working             accounting and ot her necessary documentation
              to ensure t hat all operat ions are performed in a            needed to keep dear documentation between
              safe. smoot h and efficient manner. Jason has been            compony and railroad.
              with the company for approximately 8 years.



              Dennis Worley, Director
              of Safety
              As Safety Director, He oversees the safety and
              compliance of all operations including: DOT,
              chemical handling and storage, railroad spraying,
              brush cutting abatement and OSHA. He also
              conducts weekly safety meetings. publish monthly
              safety letters. oversees the training of new hire
                     Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 84 of 88
                                                                employees and t he recertification of existing
                                                                employees.




                                                         Find our how Ferrosafe can serve your industry




                                                             CON TACT FERRO SA FE                                      A BO U T FERROSAFE                                           CONTACT FERRO SAF E


                                                             Jason Rumble                                              FerroSdfe is a eco-friend ly, environmentally Sdfe            Name
                                                             Po Box 1709                                               vegetation management company, serving industries
                                                             Zillah, w a 98953                                         like ra ilroads, departments of transportation.               Email
                                                             Email: info@ferrosafe.com                                 utilit ies, and pipelines. All of these industries require
                                                             Phone: 509-829-5600                                       strict government-approved standards of quality
                                                                                                                                                                                     Type your message...
                                                                                                                       control and carbon-foot print impacts.
                                                               00
                                                                                                                       We at FerroSdfe pride ou rselves in working Sdfety and

                                                                                        0                              efficiently from start to finish. From purchasing
                                                                                                                       chemicals and equipment. all the w ay to application
                                                                       Oops! Something went                            of herbicide, Ferrosafe is committed to excellence in         Enter Captcha
                                                                              wrong.                                   every area of vegetation management.

                                                                     TlllS page dldn1 load Google Maps corredly. see




http ://web .archive.or9"web/201S08241246 16/http://ferrosafe.comlwho-we-are/ I 3/2/2020 1:36 AM {UTC)
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 85 of 88




                     EXHIBIT L
                        Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 86 of 88

                                                                  a   509-829 5600   Ea   info@ferrosafe com                                                                                                                              » f


                                                                                                                                                    ABOUT            SERVICES           INDUSTRIES     LOCATIONS             EMPLOYMENT




                                                                                                                                                 CONTACT FERROSAFE


                                                                                                                                      FOR ALL YOUR QUESTIONS




                                                                  Let Us Know What                                                                                         YOUR NAME                                    YO U R EMAI L




                                                                  Ferrosafe Can Do For                                                                                     YOUR MESSAGE




                                                                  You
                                                                  Feel free to use any of the relevant contact information or the form to
                                                                  the right to get a hold of us here at Ferrosafe with your comment or
                                                                  question!




                                                                      CONTACT FERROSAFE                                                ABOUT FERROSAFE                                                CONTACT FERROSAFE

                                                                      Matt zoost                                                       Ferrosafe is a eco-fr iendly. environmentally safe
                                                                      Po Box 1709                                                      vegetation management company, serving industries
                                                                      Zillah, Wa 989S3                                                 lik e railroad s, departm ents of transportation, utilities,
                                                                                                                                                                                                       Email
                                                                      Email: info@ferrosafe.com                                        and pipelines. All o f these industries requ ire st rict
                                                                      Phone: 509-829-5600                                              government-approved standards o f quality control
                                                                                                                                                                                                       Type you r message...
                                                                                                                                       an d car bon-footpr int impacts.
                                                                       00
                                                                                                                                       We at Ferrosafe pride ourselves in working safely a nd
                                                                                                                                       efficiently from start to finish . From purchasing
                                                                                                                                       chemicals and equ ipment. a11 the way to application of

                                                                                                                           +           h e rbicide, Ferrosafe is committed to excellence in            Ent er Captcha
                                                                                                                                       every area of vegetation management.


                                                                       Go gle
                                                                                                    ,._,,
                                                                                     Mapdot•e2020     T«m•ofU-   Rasx:,r!•l'Np..n>r                                                                    ps,telc




htt p:fff errosaf e.com/cont act -(ls/ I J/2/2020 1:08 AM (UTC)
Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 87 of 88




                     EXHIBIT M
                     Case 1:20-cv-21890-RNS Document 1 Entered on FLSD Docket 05/05/2020 Page 88 of 88

                                                              a   1-866-607-6529     Ea rcommocl:@)farrov1ollc.com                                                                                                                           ;   f




                                                                                                                                                                                  CONTACT US




                                                                             Mailing Address
                                                                               459 N Doan Rood, Suito B
                                                                                    Auburn, AL 36830




                                                                                                                                          CONTACT FERROVIA


                                                                                                                         FOR ALL YOUR QUESTIONS




                                                              Let Us Know What                                                                           Na m o •                                      Email •



                                                              Ferrovia Can Do For You
                                                                                                                                                         Lot us know h ow wo can holp •
                                                              Fool froe to use any of tho rolovant contact information or the
                                                              form to the right to get a hold of us horo at Ferrovia with your
                                                              comment or question!




                                                                                                                                                         CAPTC HA



                                                                                                                                                          0     I'm not a robot




                                                                  CO NT ACT FERRO VIA

                                                                  Ryan Cammack
                                                                  459 N. Ocon Rood, Suite B
                                                                                                                                                         -A BOUT FERROVIA

                                                                                                                                                          Fcrrovio is o cco--fricndly, onvironme nto lly sole vegetation management
                                                                                                                                                          company, serving industries lil:e railroads, deportments of t ransportation,
                                                                  Auburn. AL 36830                                                                        utilities, and pipelines. All of these industries require strict , government-
                                                                  Email: rcommock@lfcrroviollc .com                                                       approved standards of quality control and carbon-footp rint impacts.
                                                                  Phone: l- 866- 607- 6529
                                                                                                                                                          We o t Ferrovio pride ourselves in working safely and eflicient ly from start to
                                                                   00                                                                                     finish. From purc ha sing c hemicals and equipment, all the way to application of
                                                                                                                                                          herbicide, Forrovio is c omm itted to excellence in every area of vegetat ion
                                                                  )ODS                                    z EUnivun7Dr Auburn Mall Q                      monogemenl
                                                                                                                                                ' u




https://ferroviallc.c om/con1act~s/ 1312/2020 1:05 AM (UTC)
                                                                   G o o g l~reekside of Auburn   0       '                            Indian Pi1
                                                                                                                                 ,,. Country C


                                                                                                                                 l
                                                                                                                                                    +I
                                                                                                                            TennoofUN R - , o map om,r


                                                                                                                                                                                                                                                     •
